Exhibit 10.1
 
 
 
PURCHASE AND SALE AGREEMENT
 
BETWEEN
 
ST. MARY LAND & EXPLORATION COMPANY
 
AS SELLER
 
AND
 
LEGACY RESERVES OPERATING LP
 
AS BUYER
 
Dated:
 
December 17, 2009
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
ARTICLE 1
ASSETS
1
 
Section 1.01
Agreement to Sell and Purchase
1
 
Section 1.02
Assets
1
 
Section 1.03
Excluded Assets
3
ARTICLE 2
PURCHASE PRICE
6
 
Section 2.01
Purchase Price
6
 
Section 2.02
Deposit.
6
 
Section 2.03
Allocated Values
7
 
Section 2.04
Section 1031 Like-Kind Exchange
8
ARTICLE 3
EFFECTIVE TIME
9
 
Section 3.01
Ownership of Assets
9
 
Section 3.02
Production Imbalances
9
ARTICLE 4
TITLE AND ENVIRONMENTAL MATTERS
9
 
Section 4.01
Examination Period
10
 
Section 4.02
Title Defects
10
 
Section 4.03
Notice of Title Defects
11
 
Section 4.04
Remedies for Title Defects.
13
 
Section 4.05
Special Warranty of Title
14
 
Section 4.06
Preferential Rights to Purchase.
17
 
Section 4.07
Consents to Assignment
18
 
Section 4.08
Remedies for Title Benefits.
19
 
Section 4.09
Environmental Review
20
 
Section 4.10
Definitions Used in Article 4 and in this Agreement.
22
 
Section 4.11
Notice of Environmental Defects
23
 
Section 4.12
Remedies for Environmental Defects.
24
 
Section 4.13
Independent Experts.
25
 
Section 4.14
Limitation of Remedies For Title Benefits, Title Defects and
       
Environmental Defects
27
 
Section 4.15
DISCLAIMER AND WAIVER
28
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
28
 
Section 5.01
Existence
29

 
i

--------------------------------------------------------------------------------


 

 
Section 5.02
Legal Power
29
 
Section 5.03
Execution
29
 
Section 5.04
Brokers
29
 
Section 5.05
Bankruptcy
29
 
Section 5.06
Suits and Claims
30
 
Section 5.07
Taxes
30
 
Section 5.08
AFEs
30
 
Section 5.09
Compliance with Laws
30
 
Section 5.10
Contracts
30
 
Section 5.11
Production Imbalances
30
 
Section 5.12
Royalties; Payments for Production
30
 
Section 5.13
Insurance
31
 
Section 5.14
Plugging Obligations
31
 
Section 5.15
Personal Property and Equipment
31
 
Section 5.16
No Alienation
31
 
Section 5.17
Hydrocarbon Sales Contracts
32
 
Section 5.18
Area of Mutual Interest and Other Agreements
32
 
Section 5.19
Leases
32
 
Section 5.20
Property Expenses
32
 
Section 5.21
Governmental Permits
32
 
Section 5.22
No Adverse Change
33
 
Section 5.23
Information
33
 
Section 5.24
Representations and Warranties Exclusive
33
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF BUYER
34
 
Section 6.01
Existence
34
 
Section 6.02
Legal Power
34
 
Section 6.03
Execution
34
 
Section 6.04
Brokers
34
 
Section 6.05
Bankruptcy
35
 
Section 6.06
Suits and Claims
35
 
Section 6.07
Independent Evaluation
35
 
Section 6.08
Qualification
35
 
Section 6.09
Securities Laws
35
 
Section 6.10
No Investment Company
36
 
Section 6.11
Funds
36
 
Section 6.12
Notice of Changes
36
 
Section 6.13
Representations and Warranties Exclusive
36

 
ii

--------------------------------------------------------------------------------


 
ARTICLE 7
OPERATION OF THE ASSETS
36
 
Section 7.01
Operation of the Assets.
36
 
Section 7.02
Buyer’s Qualification
38
 
Section 7.03
Operation of the Assets after the Closing.
38
 
Section 7.04
Post Closing Accounting by Seller
39
 
Section 7.05
Limitations on Liability of Operator
40
 
Section 7.06
Public Announcements
40
ARTICLE 8
CONDITIONS TO OBLIGATIONS OF SELLER
41
 
Section 8.01
Representations
41
 
Section 8.02
Performance
41
 
Section 8.03
Pending Matters
41
ARTICLE 9
CONDITIONS TO OBLIGATIONS OF BUYER
41
 
Section 9.01
Representations
41
 
Section 9.02
Performance
42
 
Section 9.03
Pending Matters
42
 
Section 9.04
Wachovia Liens
42
ARTICLE 10
THE CLOSING
42
 
Section 10.01
Time and Place of the Closing
42
 
Section 10.02
Allocation of Costs and Expenses and Adjustments to
       
Purchase Price at the Closing.
42
 
Section 10.03
Closing Adjustments and Allocations Statement
44
 
Section 10.04
Post-Closing Allocations and Adjustments to Purchase Price.
44
 
Section 10.05
Transfer Taxes
46
 
Section 10.06
Ad Valorem and Similar Taxes
46
 
Section 10.07
Actions of Seller at the Closing
47
 
Section 10.08
Actions of Buyer at the Closing
48
 
Section 10.09
Recordation; Further Assurances.
48
ARTICLE 11
TERMINATION
49
 
Section 11.01
Right of Termination
49
 
Section 11.02
Effect of Termination
50
 
Section 11.03
Attorneys’ Fees, Etc
50

 
iii

--------------------------------------------------------------------------------


 
ARTICLE 12
ASSUMPTION AND INDEMNIFICATION
50
 
Section 12.01
Buyer’s Obligations after Closing
50
 
Section 12.02
Seller’s Obligations after Closing
51
 
Section 12.03
Plugging and Abandonment Obligations.
52
 
Section 12.04
Environmental Obligations
53
 
Section 12.05
Definition of Claims
54
 
Section 12.06
Application of Indemnities.
55
 
Section 12.07
Buyer’s Indemnity
56
 
Section 12.08
Seller’s Indemnity
56
 
Section 12.09
Notices and Defense of Indemnified Claims
56
 
Section 12.10
Survival
57
 
Section 12.11
Exclusive Remedy
57
 
Section 12.12
Defenses and Counterclaims
58
 
Section 12.13
Anti-Indemnity Statute
58
ARTICLE 13
DISCLAIMERS; CASUALTY LOSS AND CONDEMNATION
58
 
Section 13.01
Disclaimers of Representations and Warranties
58
 
Section 13.02
NORM
60
 
Section 13.03
Casualty Loss; Condemnation.
60
ARTICLE 14
MISCELLANEOUS
61
 
Section 14.01
Names
61
 
Section 14.02
Expenses
61
 
Section 14.03
Document Retention
61
 
Section 14.04
Entire Agreement
62
 
Section 14.05
Waiver
62
 
Section 14.06
Construction
62
 
Section 14.07
No Third Party Beneficiaries
62
 
Section 14.08
Assignment
62
 
Section 14.09
Governing Law; Venue
63
 
Section 14.10
Notices
63
 
Section 14.11
Severability
64
 
Section 14.12
Interpretation
64
 
Section 14.13
Time of the Essence
66
 
Section 14.14
Counterpart Execution
66

 
iv

--------------------------------------------------------------------------------


 
EXHIBITS AND SCHEDULES
 
Exhibit A
Subject Interests and Surface Agreements
Exhibit B
Wells
Exhibit C
Excluded Assets
Exhibit D
Allocated Values
Exhibit E
Form of Assignment and Bill of Sale
Schedule 1.02(g)
Production Imbalances
Schedule 4.06
Rights of Preferential Purchase
Schedule 4.07
Consents to Assignment
Schedule 5.06
Litigation
Schedule 5.08
Authorizations for Expenditures
Schedule 5.14
Inactive Wells
Schedule 5.17
Production Sales Agreements
Schedule 5.21
Non-Transferable Permits

 
v

--------------------------------------------------------------------------------


 
Table of Defined Terms
 
Agreement
1
 
Laws
15
Allocated Asset
7
 
Lease and Leases
1
Allocated Assets
7
 
Marketable Title
10
Allocated Values
7
 
material
65
Assets
1
 
Material Adverse Effect
65
Assignment
14
 
NORM
60
Assumed Obligations
50
 
Notice of Disagreement
45
Breach
66
 
OPA
23
Buyer
1
 
Overhead Fee
39
Buyer’s Environmental Review
20
 
Parties
1
Casualty
60
 
Party
1
Casualty Loss
60
 
PDNP
7
CERCLA
23
 
Permits
2
Claims
54
 
Permitted Encumbrances
14
Closing
42
 
Plugging and Abandonment Obligations
52
Closing Date
42
 
Post-Closing Production Month
39
Contracts
3
 
Probable and/or Possible Locations
7
Deposit
6
 
Production Imbalances
9
Documents
61
 
PUD Locations
7
Effective Time
9
 
Purchase Price
6
Environmental Defect
22
 
Purchase Price Allocations and Adjustments
44
Environmental Defect Value
23
 
RCRA
23
Environmental Information
22
 
Records
3
Environmental Laws
22
 
Representatives
55
Environmental Obligations
53
 
Retained Obligations
52
Equipment
2
 
St. Mary
1
Examination Period
9
 
Statement
44
Excluded Assets
3
 
Subject Interests
2
Expiration Date
57
 
Surface Agreements
2
Facilities
2
 
Tax
66
Final Settlement Date
45
 
Title Benefit
19
Final Settlement Statement
44
 
Title Benefit Value
19
Governmental Authority
22
 
Title Claim Date
11
Hydrocarbons
2
 
Title Defect
10
includes and including
65
 
Title Defect Value
11
Independent Expert
25
 
Wachovia Liens
17
Information
33
 
Wells
2
Interim Operating Expenses
43
     
knowledge or knowingly
65
     
Lands
2
     

 
vi

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 17th day of December, 2009, by and between ST. MARY LAND & EXPLORATION
COMPANY, a Delaware corporation (“Seller”), and LEGACY RESERVES OPERATING LP, a
Delaware limited partnership (“Buyer”).  Buyer and Seller are collectively
referred to herein as the “Parties”, and are sometimes referred to individually
as a “Party.”


R E C I T A L S:
 
WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Assets (as defined below), all upon the terms and conditions
hereinafter set forth;
 
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) cash in hand paid and
of the mutual benefits derived and to be derived from this Agreement by each
Party, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer hereby agree as
follows:
 
ARTICLE 1
 


 
ASSETS
 
Section 1.01                      Agreement to Sell and Purchase.  Subject to
and in accordance with the terms and conditions of this Agreement, Buyer agrees
to purchase the Assets from Seller, and Seller agrees to sell the Assets to
Buyer.
 
Section 1.02                      Assets.  Subject to Section 1.03, the term
“Assets” shall mean all of Seller’s right, title and interest in and to:
 
(a)           The oil, gas, and other mineral leases described in Exhibit A
(collectively, the “Leases” and singularly a “Lease”) whether or not accurately
or completely described in Exhibit A, and any overriding royalty interests,
royalty interests, non-working or carried interests, mineral fee interests,
operating rights, surface interests and other rights and interests in and to the
lands covered by the Leases or otherwise described or referred to in Exhibit A,
or in any lands pooled, communitized or unitized therewith but excluding any
specifically described excluded depths, intervals or lands set forth in Exhibit
A (said lands and interests therein being collectively referred
 

--------------------------------------------------------------------------------


 
to as the “Lands”), together with all production of oil, gas, associated
liquids, and other hydrocarbons (collectively “Hydrocarbons”) from and after the
Effective Time.  Said Leases, Lands, and Hydrocarbons shall be collectively
referred to as the “Subject Interests” or, singularly, a “Subject Interest”);
 
(b)           all easements, rights-of-way, servitudes, surface leases, surface
use agreements, and other rights or agreements related to the use of the surface
and subsurface (the “Surface Agreements”), in each case to the extent used in
connection with the operation of the Subject Interests, including those recorded
Surface Agreements described in Exhibit A;
 
(c)           to the extent assignable or transferable, all permits, licenses,
franchises, consents, approvals, and other similar rights and privileges (the
“Permits”), in each case to the extent used in connection with the operation of
the Subject Interests;
 
(d)           all equipment, machinery, fixtures, spare parts, inventory, and
other personal property (including Seller’s leasehold interests therein subject
to any necessary consents to assignment) used in connection with the operation
of the Subject Interests or in connection with the production, treatment,
compression, gathering, transportation, sale, or disposal of Hydrocarbons
produced from or attributable to the Subject Interests or any water, byproducts,
or waste produced from the Subject Interests or in association with or incident
to the production of Hydrocarbons, or otherwise attributable
thereto(collectively the “Equipment”); all wells located on the Leases or the
Lands or on lands pooled, communitized, or unitized therewith whether producing,
shut in, or abandoned, and whether for production, produced water injection or
disposal, or otherwise, and including those Wells described in Exhibit B
(collectively, the “Wells”) together with all of Seller’s interests within the
spacing, producing, proration, federal exploratory, enhanced recovery, or
governmentally prescribed or voluntary unit attendant to the Wells, including
the wellhead equipment, pumps, pumping units, flowlines, gathering systems,
pipe, tanks, treatment facilities, injection facilities, disposal facilities,
compression facilities, and other materials, supplies, buildings, trailers, and
offices used in connection with the Subject Interests and the other matters
described in this definition of Assets (the “Facilities”);
 
2

--------------------------------------------------------------------------------


 
(e)           to the extent assignable or transferable, (i) all contracts,
agreements, drilling contracts, equipment leases, production sales and marketing
contracts, farm-out and farm-in agreements, operating agreements, service
agreements, unit agreements, gas gathering and transportation agreements, and
other contracts, agreements, and arrangements, relating to the Subject Interests
and the other matters described in this definition of Assets, and subject to,
and in accordance with, any limitations set forth in such agreements, and
(ii) equipment leases and rental contracts, service agreements, supply
agreements, and other contracts, agreements, and arrangements relating to the
Subject Interests and the other matters described in this definition of Assets,
(the agreements identified in clauses (i) and (ii) above being, collectively,
the “Contracts”);
 
(f)           all files, records, and data relating to the items described in
Sections 1.02 (a) through (e) maintained by Seller including, without
limitation, the following, if and to the extent that such files exist: all
books, records, reports, manuals, files, title documents (including
correspondence), records of production and maintenance, revenue, sales,
expenses, warranties, lease files, land files, well files, division order files,
abstracts, title opinions, assignments, reports, property records, contract
files, operations files, copies of tax and accounting records (but excluding
Federal and state income tax returns and records) and files, maps, core data,
hydrocarbon analysis, well logs, mud logs, field studies together with other
files, contracts, and other records and data including all geologic and
geophysical data and maps, but excluding from the foregoing those files,
records, and data subject to written unaffiliated third party contractual
restrictions on disclosure or transfer (the “Records”).  To the extent that any
of the Records contain interpretations of Seller, Buyer agrees to rely on such
interpretations at its sole risk and without any duty on the part of Seller
regarding such interpretations; and
 
(g)           all Production Imbalances, including those set forth on Schedule
1.02(g) as of the Effective Time.
 
Section 1.03                      Excluded Assets.  Notwithstanding the
foregoing, the Assets shall not include, and there is excepted, reserved, and
excluded from the sale, transfer, and assignment contemplated hereby the
following excluded properties, rights, and interests (collectively, the
“Excluded Assets”):
 
(a)           those assets, interests, rights, and properties described in
Exhibit C;
 
3

--------------------------------------------------------------------------------


 
(b)           all trade credits and all accounts, instruments, and general
intangibles attributable to the Assets with respect to any period of time prior
to the Effective Time;
 
(c)           except for those Claims or rights against a third party for which
Buyer has agreed to indemnify Seller pursuant to the terms of this Agreement,
all Claims of Seller,
 
(i)           arising from acts, omissions, or events, or damage to or
destruction of property, occurring prior to the Effective Time,
 
(ii)           arising under or with respect to any of the Contracts that are
attributable to periods of time prior to the Effective Time (including claims
for adjustments or refunds), or
 
(iii)           with respect to any of the other Excluded Assets;
 
(d)           all rights and interests of Seller,
 
(i)           under any policy or agreement of insurance or indemnity,
 
(ii)           under any bond, or
 
(iii)           to any insurance or condemnation proceeds or awards arising in
each case from acts, omissions, or events, or damage to or destruction of
property, occurring prior to the Effective Time;
 
(e)           all Hydrocarbons produced from or otherwise attributable to the
Subject Interests with respect to all periods prior to the Effective Time,
excluding those Hydrocarbons referenced in Section 1.02(g) together with all
proceeds from the sale of such Hydrocarbons, and all Tax credits attributable
thereto;
 
(f)           all Claims of Seller for refunds of or loss carry forwards with
respect to
 
(i)           ad valorem, severance, production, or any other Taxes attributable
to any period prior to the Effective Time,
 
(ii)           income, gross margin, or franchise Taxes,
 
(iii)           any Taxes attributable to the other Excluded Assets, and such
other refunds, and rights thereto, for amounts paid in connection with the
Assets and attributable to the period prior to the Effective Time, including
refunds of amounts paid under any gas gathering or transportation agreement;
 
4

--------------------------------------------------------------------------------


 
(g)           all amounts due or payable to Seller as adjustments to insurance
premiums related to the Assets with respect to any period prior to the Effective
Time;
 
(h)           all proceeds, income, or revenues (and any security or other
deposits made) attributable to the Assets for any period prior to the Effective
Time, or any other Excluded Assets;
 
(i)           subject to Section 1.02(f), all of Seller’s proprietary technology
and improvements, computer software, patents, trade secrets, copyrights, names,
trademarks, logos, and other intellectual property;
 
(j)           all documents and instruments of Seller that may be protected by
an attorney-client or other privilege;
 
(k)           data, information, and other property, rights, or interests that
cannot be disclosed or assigned to Buyer as a result of confidentiality or
similar arrangements;
 
(l)           all audit rights arising under any of the Contracts or otherwise
with respect to any period prior to the Effective Time or to any of the other
Excluded Assets;
 
(m)           all computers, printers, and other electronic equipment located in
any buildings, offices, or trailers that may belong to Seller and that may
constitute part of the Assets, including, all software and electronic data
relating in any way to such electronic equipment, to the extent any such
electronic data does not constitute a part of the Records;
 
(n)           All corporate, income tax, and financial records of Seller not
included in the Records; and
 
(o)           all agreements providing for options, swaps, floors, caps,
collars, forward sales, or forward purchases involving commodities or commodity
prices, or indexes based on any of the foregoing and all other similar
agreements and arrangements.
 
5

--------------------------------------------------------------------------------


 
ARTICLE 2
 


 
PURCHASE PRICE
 
Section 2.01                      Purchase Price.  The total consideration for
the purchase, sale, and conveyance of the Assets to Buyer and Buyer’s assumption
of the Assumed Obligations and all other liabilities provided for in this
Agreement, is Buyer’s payment to Seller of the sum of One Hundred Thirty Million
Dollars ($130,000,000.00) (the “Purchase Price”), as adjusted in accordance with
the provisions of this Agreement.
 
Section 2.02                      Deposit.
 
(a)           Concurrently with the execution of this Agreement by Buyer and
Seller, Buyer shall deliver to Seller in immediately available funds a
performance guarantee deposit in an amount equal to(5 percent of the Purchase
Price)  (the “Deposit”) in accordance with wire transfer instructions provided
by Seller to Buyer.
 
(b)           Subject to the proviso set forth in Section 11.01, if this
Agreement is terminated by Seller pursuant to Section 11.01(b) and Seller does
not waive the non-satisfaction of any conditions to Closing set forth in Article
8, Seller shall retain the Deposit as liquidated damages, which remedy shall be
the sole and exclusive remedy available to Seller for Buyer’s failure to perform
its obligations under this Agreement. Buyer and Seller acknowledge and agree
that (i) Seller’s actual damages upon the event of such a termination are
difficult to ascertain with any certainty, (ii) the Deposit is a reasonable
estimate of such actual damages, and (iii) such liquidated damages do not
constitute a penalty.  Provided, however, that if this Agreement is terminated
by Seller pursuant to Section 11.01(b) pursuant to Section 8.03, and the
threatened or pending suit, action or other proceeding described therein was not
threatened or initiated by Buyer, Seller shall promptly return the Deposit to
Buyer in immediately available funds pursuant to wire transfer instructions to
be provided timely by Buyer to Seller within three (3) business days after the
event giving rise to such return obligation.
 
(c)           Subject to the proviso set forth in Section 11.01, if this
Agreement is terminated (i) by Buyer pursuant to Section 11.01(c) and Buyer does
not waive the non-satisfaction of any conditions to Closing set forth in Article
9 or (ii) by Buyer or Seller pursuant to Section 11.01(a), Section 11.01(d),
Section 11.01(e), Section 11.01(f), Section 11.01(g), Section 11.01(h) or
Section 13.03(c), then Seller shall promptly return the Deposit to Buyer in
immediately available funds pursuant to wire transfer instructions to be
provided timely by Buyer to Seller within three (3) business days after the
event giving rise to such return obligation. Buyer and Seller shall thereupon
have the rights and obligations set forth elsewhere herein.
 
6

--------------------------------------------------------------------------------


 
(d)           If all conditions precedent to the obligations of Seller set forth
in Article 8 have been met, then notwithstanding any provision in this Section
2.02 to the contrary, if Closing does not occur because Seller wrongfully fails
to tender performance at Closing or otherwise Breaches this Agreement in any
respect prior to Closing, and Buyer is ready and otherwise able to close, at
Buyer’s sole election, either (i) Seller shall return the Deposit to Buyer
within three (3) business days after the determination that the Closing will not
occur, or (ii) Buyer shall have the right to pursue specific performance of this
Agreement, provided that Buyer must file an action for specific performance
within 21 days of Seller’s Breach.  If Buyer elects to pursue specific
performance, Buyer must pursue specific performance as its sole and exclusive
remedy in lieu of all other legal and equitable remedies.  If such action for
specific performance is not filed within 21 days of Seller’s Breach or if Buyer
is unsuccessful for any reason other than a Breach of this Agreement by Buyer,
Buyer shall be deemed to have waived all legal and equitable remedies and its
sole remedy for Seller’s Breach of this Agreement shall be limited to the prompt
return of the Deposit and the termination of this Agreement.
 
Section 2.03                      Allocated Values.  The Purchase Price is
allocated among the Assets (including the Wells, PUD Locations, PDNP, and
Probable and/or Possible Locations) as set forth in Exhibit D (the “Allocated
Values”). In no event shall the aggregate of the Allocated Values of the Units,
Wells, PUD Locations, PDNP, Probable and/or Possible Locations, and any other
item specified on Exhibit D (such as undeveloped leasehold) (with all such items
specifically set forth on Exhibit D being referred to herein as the “Allocated
Assets” or as to any single specified item, an “Allocated Asset”) exceed the
unadjusted Purchase Price. The term “Unit” means any governmentally approved
unit specifically referenced in Exhibit D.  The term “PUD Locations” means those
Proved Undeveloped potential well locations specifically identified in
Exhibit D.  The term “PDNP” means Proved Developed Not Producing intervals as
specifically identified on Exhibit D. The term “Probable and/or Possible
Locations”  means those locations specifically identified and designated as such
on Exhibit D.  Seller and Buyer agree that the Allocated Values shall be used to
compute any adjustments to the Purchase Price pursuant to the provisions of
Article 4.  Any adjustment to the Purchase Price hereunder shall be reflected in
the allocation set forth in Exhibit D consistent with Treasury Regulation
Section 1.1060-1T(f). For tax purposes, the Parties agree to report the
transactions contemplated by this Agreement in a manner consistent with the
terms of this Agreement, including the allocations set forth above as of the
Closing Date, and that neither Party will take any position inconsistent
therewith, including in any tax return, refund claim, litigation, arbitration,
or otherwise.
 
7

--------------------------------------------------------------------------------


 
Section 2.04                      Section 1031 Like-Kind Exchange.  Seller and
Buyer hereby agree that Seller shall have the right at any time prior to
completion of all the transactions that are to occur at Closing to assign all or
a portion of its rights under this Agreement to a Qualified Intermediary (as
that term is defined in Section 1.1031(k)-1(g)(4)(v) of the Treasury
Regulations) in order to accomplish the transaction in a manner that will
comply, either in whole or in part, with the requirements of a like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986, as
amended. Likewise, Buyer shall have the right at any time prior to completion of
all the transactions that are to occur at Closing to assign all or a portion of
its rights under this Agreement to a Qualified Intermediary for the same
purpose. If Seller assigns all or any of its rights under this Agreement for
this purpose, Buyer agrees to (a) consent to Seller’s assignment of its rights
in this Agreement, which assignment shall be in a form reasonably acceptable to
Buyer, and (b) pay the Purchase Price (or a designated portion thereof as
specified by Seller) into a qualified escrow or qualified trust account at
Closing as directed in writing. If Buyer assigns all or any of its rights under
this Agreement for this purpose, Seller agrees to (i) consent to Buyer’s
assignment of its rights in this Agreement, which assignment shall be in a form
reasonably acceptable to Seller, (ii) accept the Purchase Price from the
qualified escrow or qualified trust account at Closing, and (iii) at Closing,
convey and assign directly to Buyer the Assets (or any portion thereof) as
directed by Buyer. Seller and Buyer acknowledge and agree that any assignment of
this Agreement  (or any rights hereunder) to a Qualified Intermediary shall not
release any Party from any of its respective liabilities and obligations
hereunder, and that neither Party represents to the other Party that any
particular tax treatment will be given to any Party as a result thereof.  The
Party electing to assign all or any of its rights under this Agreement pursuant
to this Section 2.04 shall defend, indemnify, and hold harmless the other Party
and its Affiliates from all Claims relating to such election.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 3
 


 
EFFECTIVE TIME
 
Section 3.01                      Ownership of Assets.  If the transactions
contemplated hereby are consummated in accordance with the terms and provisions
hereof, the ownership of the Assets shall be transferred from Seller to Buyer on
the Closing Date, but effective for all purposes as of 7:00 a.m. local time at
the location of the Assets on November 1, 2009 (the “Effective Time”).
 
Section 3.02                      Production Imbalances.
 
(a)           Assumption of Production Imbalances Upon Closing.  Buyer shall
assume the positions of Seller with respect to all gas imbalances and make-up
obligations related to the Assets regardless of whether such imbalances or
make-up obligations arise before or after the Effective Time, at the wellhead,
pipeline, gathering system, or other location, and regardless of whether the
same arise under contract or otherwise (“Production Imbalances”). As a result of
such assumption, Buyer shall (a) be entitled to receive any and all benefits
which Seller would have been entitled to receive by virtue of its position,
including rights to produce and receive volumes of production in excess of
volumes which it would otherwise have been entitled to produce and to receive
cash gas balancing by virtue of ownership of the Assets, (b) be obligated to
suffer any detriments or losses which Seller would have been obligated to suffer
by virtue of such position, including the obligation to deliver to others
production volumes which would have otherwise been attributable to its ownership
of the Assets, to deliver production to purchasers thereof without Buyer
receiving full payment therefor, or to make cash balancing payments or to repay
any take or pay payments, and (c) be responsible for any and all royalty
obligations and other burdens with respect to such Production Imbalances;
provided however, nothing in this subsection (a) of Section 3.02 shall relieve
Seller from any royalty obligation affecting production Seller has actually
received for production occurring prior to the Effective Time.
 


 
ARTICLE 4
 


 
TITLE AND ENVIRONMENTAL MATTERS
 
9

--------------------------------------------------------------------------------


 
Section 4.01                      Examination Period.  Until 5:00 p.m. MST on
the date which is seven (7) days prior to the Closing Date (the “Examination
Period”), Seller shall permit Buyer and/or its representatives to examine during
normal business days and hours at a location designated by Seller, all abstracts
of title, title opinions, title files, ownership maps, lease, Well and division
order files, assignments, operating, and accounting records and all Surface
Agreements, Permits, Contracts, and other agreements, data, analyses, and
information pertaining to the Assets insofar as same may now be in existence and
in the possession of Seller, subject to such restrictions upon disclosure as may
exist under confidentiality or other agreements binding upon Seller and relating
to such data.
 
Section 4.02                      Title Defects.  The term “Title Defect” means
(a) any encumbrance on, encroachment on, irregularity in, defect in, or
objection to Seller’s ownership of the Assets (excluding Permitted Encumbrances)
that causes Seller not to have Marketable Title to an Allocated Asset; or (b)
any default by Seller under a lease, farm-out agreement, or other contract or
agreement that would (i) have a material and adverse effect on the operation,
value, or use of such Asset, (ii) prevent Seller from receiving the proceeds of
production attributable to Seller’s interest therein, or (iii) result in
cancellation of all or a portion of Seller’s interest therein. The term
“Marketable Title” means such ownership by Seller in the Assets  that, subject
to and except for the Permitted Encumbrances:
 
(a)           entitles Seller to receive not less than the percentage set forth
in Exhibit D as Seller’s Net Revenue Interest of all Hydrocarbons produced,
saved, and marketed from such Allocated Asset , all without reduction,
suspension, or termination of such interest throughout the productive life of
such Well, except as specifically set forth in such exhibit;
 
(b)           obligates Seller to bear not greater than the percentage set forth
in Exhibit D as Seller’s Working Interest of the costs and expenses relating to
the maintenance, development, and operation of such Allocated Asset, all without
increase throughout the productive life of such Well, except as specifically set
forth in such exhibit; and
 
(c)           is free and clear of all liens, encumbrances, and defects in
title.
 
Subject to the limitations of Section 4.14, Breaches of Seller’s representations
and warranties contained in Section 5.07 through Section 5.24 discovered prior
to the Closing shall be treated as Title Defects for purposes of making
pre-Closing adjustments to the Purchase Price.
 
10

--------------------------------------------------------------------------------


 
Section 4.03                      Notice of Title Defects.  Buyer shall provide
Seller notice of all Title Defects no later than 5:00 p.m. MST on the date which
is seven (7) days prior to the Closing Date (the “Title Claim Date”). To be
effective, such notice must (a) be in writing, (b) be received by Seller on or
prior to the Title Claim Date, (c) describe the Title Defect in reasonable
detail (including any alleged variance in the Net Revenue Interest or Working
Interest), (d) identify the specific Asset or Assets affected by such Title
Defect, (e) include the Title Defect Value, as reasonably determined by Buyer in
good faith, and (f) comply with the limitations and Title Defect Value
qualifications set forth in Section 4.14. Any matters identified by Buyer during
the Examination Period that constitute Title Defects, but of which Seller has
not been specifically notified by Buyer in accordance with the foregoing, shall
be deemed to have been waived by Buyer for all purposes and shall constitute
Permitted Encumbrances and Assumed Obligations hereunder. Upon receipt of
notices of Title Defects, the Parties shall meet and determine upon which of the
Title Defects, Title Defect Values, and methods of cure the Parties have reached
agreement. Upon the receipt of such notice from Buyer, Seller shall have the
option, but not the obligation, for a period ending ninety (90) days after the
Closing to cure such defect. If Seller should not elect to cure a Title Defect,
and no aspect of such defect is reasonably in dispute, the Purchase Price shall
be adjusted for such defect by the amount of the Title Defect Value.
 
(a)           The value attributable to each Title Defect (the “Title Defect
Value”) that is asserted by Buyer in the Title Defect notices shall be
determined based upon the criteria set forth below:
 
(i)           If the Title Defect is a lien upon any Asset, the Title Defect
Value is the amount necessary to be paid to remove the lien from the affected
Asset;
 
(ii)           If the Title Defect asserted is that the Net Revenue Interest
attributable to any Allocated Asset is less than that stated in Exhibit D, then
the Title Defect Value shall be the absolute value of the number determined by
the following formula:
 
Title Defect Value  = A  x  (1-[B/C])
 
A  = Allocated Value for the affected Asset
 
B  = Correct Net Revenue Interest for the affected Asset
 
11

--------------------------------------------------------------------------------


 
C  = Net Revenue Interest for the affected Asset as set forth on Exhibit D.
 
(iii)           If the Title Defect represents an obligation, encumbrance,
burden, or charge upon the affected Asset (including any increase in Working
Interest for which there is not a proportionate increase in Net Revenue
Interest) for which the economic detriment to Buyer is unliquidated, the amount
of the Title Defect Value shall be determined by taking into account the
Allocated Value of the affected Asset, the portion of the Asset affected by the
Title Defect, the legal effect of the Title Defect, the potential discounted
economic effect of the Title Defect over the life of the affected Asset, and the
Title Defect Value placed upon the Title Defect by Buyer and Seller;
 
(iv)           If a Title Defect is not in effect or does not adversely affect
an Asset throughout the entire post Effective Time productive life of such
Asset, such fact shall be taken into account in determining the Title Defect
Value;
 
(v)           The Title Defect Value of a Title Defect shall be determined
without duplication of any costs or losses included in another Title Defect
Value hereunder;
 
(vi)           Notwithstanding anything herein to the contrary, in no event
shall a Title Defect Value exceed the Allocated Value of the Allocated Asset
affected thereby;
 
(vii)           If the Title Defect Value of an Asset is equal to the Allocated
Value of such Asset, the affected Asset shall remain in the purchase and sale
contemplated by this Agreement, but the Purchase Price shall be adjusted
accordingly;
 
(viii)           Notwithstanding the provisions of this Section 4.03 to the
contrary, the Title Defect Value of any Title Defect comprising a required
consent not obtained (other than consents customarily obtained after Closing)
shall be determined subject to any accommodation implemented pursuant to Section
4.07; and
 
(ix)           Such other factors as are reasonably necessary to make a proper
evaluation.
 
12

--------------------------------------------------------------------------------


 
(b)           The term Title Defect shall not include:
 
(i)           Defects based solely on an assertion that Seller’s files lack
information, provided that any missing material information can be obtained by
the reasonable efforts of Buyer;
 
(ii)           Defects in the early chain of title consisting of the failure to
recite marital status in a document or omissions of successors of heirship or
estate proceedings, unless Buyer provides a reasonable basis for the assertion
that such failure or omission has resulted in a third party’s actual and
superior claim of title to the affected Asset;
 
(iii)           Defects arising out of lack of survey;
 
(iv)           Defects arising out of lack of corporate or other entity
authorization unless Buyer provides a reasonable basis for the assertion that
the action was not authorized and that such lack of authorization has resulted
in a third party’s actual and superior claim of title to the affected Asset;
 
(v)           Defects asserting a change in an applicable Working Interest or
Net Revenue Interest based on a change in drilling and spacing units, tract
allocation or other changes in pooling or unit participation occurring after the
date of this Agreement; and
 
(vi)           Title requirements customarily considered as advisory or which
can be waived as a matter of prudent business judgment.
 
Section 4.04                      Remedies for Title Defects.
 
(a)           For any Title Defect noticed pursuant to Section 4.03 that has not
been cured at or prior to Closing, the Purchase Price shall, subject to the
provisions of Section 4.14, be decreased at Closing by either (i) the amount the
Parties acting reasonably and in good faith agree in lieu of a cure of the
asserted Title Defect, or (ii) with respect to any Title Defect for which the
Parties have not yet agreed as to the validity of the Title Defect, the Title
Defect Value, or the manner of cure, then by the amount of the Title Defect
Value asserted by Buyer for such uncured or unadjusted Title Defect.
 
(b)           Notwithstanding anything to the contrary in this Section 4.04, if
any Title Defect is in the nature of a consent to assignment that is not
obtained or other restriction on assignment, the provisions of Section 4.07
shall apply.
 
13

--------------------------------------------------------------------------------


 
(c)           If at the expiration of thirty (30) days after Closing, the
Parties have not agreed upon the validity of any asserted Title Defect, the
appropriate cure of the same, or the Title Defect Value attributable thereto,
either Party shall have the right to elect to have any such dispute determined
by an Independent Expert pursuant to Section 4.13.
 
(d)           Once a Title Defect is cured by Seller at its sole cost and
expense to Buyer’s reasonable satisfaction, or the existence or value of the
Title Defect is determined with finality either by agreement between the
affected Parties or in accordance with Section 4.13, Buyer shall promptly pay to
Seller (i) in the case of a Title Defect which is cured, the amount the Purchase
Price was decreased at Closing as a result of this previously uncured Title
Defect or (ii) in the case of an Asset affected by an unresolved Title Defect
and for which the validity of the Title Defect or the Title Defect Value is
determined with finality whether by agreement or in accordance with Section
4.13, the difference, if any, between the amount the Purchase Price was
decreased at Closing as a consequence of such  asserted and unresolved Title
Defect and the amount determined with finality.
 
Section 4.05                      Special Warranty of Title.  The documents to
be executed and delivered by Seller to Buyer, transferring title to the Assets
as required hereby, including the Assignment and Bill of Sale the form of which
(subject to modification to meet state recording statute requirements) is
attached hereto as Exhibit E (the “Assignment”), shall provide for a special
warranty of title, by, through, and under Seller, subject to the Permitted
Encumbrances and the terms of this Agreement. The term “Permitted Encumbrances”
shall mean any of the following matters to the extent the same are valid and
subsisting and affect the Assets:
 
(a)           any (i) undetermined or inchoate liens or charges constituting or
securing the payment of expenses that were incurred incidental to the
maintenance, development, production, or operation of the Assets or for the
purpose of developing, producing, or processing Hydrocarbons therefrom or
therein (A) that Seller has agreed to retain or pay pursuant to the terms
hereof, or (B) for which Seller is responsible for paying or releasing at the
Closing, and (ii) liens of materialmen, mechanics, repairman, employees,
contractors, or operators, or other similar liens or charges for liquidated
amounts arising in the ordinary course of business (A) that Seller has agreed to
retain or pay pursuant to the terms hereof, or (B) for which Seller is
responsible for paying or releasing at the Closing;
 
14

--------------------------------------------------------------------------------


 
(b)           any liens for Taxes and assessments not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business and for which Seller has agreed to pay pursuant to the terms hereof or
which have been prorated pursuant to the terms hereof;
 
(c)           the terms, conditions, restrictions, exceptions, reservations,
limitations, and other matters contained in (including any liens or security
interests created by law or reserved in oil and gas leases for royalty, bonus or
rental, or created to secure compliance with the terms of) the Contracts,
Surface Agreements, Leases, and any other agreements, instruments, documents,
and other matters described or referred to in any Exhibit or Schedule hereto, or
other terms in such instruments that create or reserve to Seller its interest in
the Assets; provided, that, such matters do not operate to (i) reduce the Net
Revenue Interest of Seller in any Allocated Asset as reflected in Exhibit D, or
(ii) increase the proportionate share of costs and expenses of leasehold
operations attributable to or to be borne by the Working Interest of Seller with
respect to any Allocated Asset as reflected in Exhibit D, unless there is a
proportionate increase in Seller’s applicable Net Revenue Interest;
 
(d)           any obligations or duties affecting the Assets to any Governmental
Authority with respect to any franchise, grant, license, or permit, and all
applicable federal, state, and local laws, rules, regulations, guidance,
ordinances, decrees, and orders of any Governmental Authority (“Laws”);
 
(e)           any (i) easements, rights-of-way, servitudes, permits, surface
leases, and other rights in respect of surface operations, pipelines, grazing,
hunting, lodging, canals, ditches, reservoirs, or the like, and (ii) easements
for streets, alleys, highways, pipelines, telephone lines, power lines,
railways, and other similar rights-of-way on, over, or in respect of property
owned or leased by Seller or over which Seller owns rights-of-way, easements,
permits, or licenses;
 
(f)           all royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests, and other
burdens on or deductions from the proceeds of production created or in existence
as of the Effective Time, whether recorded or unrecorded, that do not (i) reduce
the Net Revenue Interest of Seller in any Allocated Asset and as reflected in
Exhibit D, or (ii) increase the proportionate share of costs and expenses of
leasehold operations attributable to or to be borne by the Working Interest of
Seller with respect to any Allocated Asset as reflected in Exhibit D, unless
there is a proportionate increase in Seller’s applicable Net Revenue Interest;
 
15

--------------------------------------------------------------------------------


 
(g)           preferential rights to purchase or similar agreements (i) with
respect to which (A) waivers or consents are obtained from the appropriate
parties for the transaction contemplated hereby, or (B) required notices have
been given for the transaction contemplated hereby to the holders of such rights
and the appropriate period for asserting such rights has expired without an
exercise of such rights, or (ii) not exercised prior to Closing, subject to
Section 4.06;
 
(h)           required third party consents to assignments or similar agreements
with respect to which (i) waivers or consents have been obtained from the
appropriate parties for the transaction contemplated hereby, or (ii) required
notices have been given for the transaction contemplated hereby to the holders
of such rights and the appropriate period for asserting such rights has expired
without an exercise of such rights;
 
(i)           all rights to consent by, required notices to, filings with, or
other actions by, Governmental Authorities in connection with the sale,
transfer, or conveyance of the Assets that are customarily obtained after such
sale or conveyance;
 
(j)           production sales contracts; division orders; contracts for sale,
purchase, exchange, refining, or processing of hydrocarbons; unitization and
pooling designations, declarations, orders, and agreements; operating
agreements; agreements of development; area of mutual interest agreements; gas
balancing or deferred production agreements; processing agreements; plant
agreements; pipeline, gathering, and transportation agreements; injection,
repressuring, and recycling agreements; water or other disposal agreements;
seismic or geophysical permits or agreements; and any and all other agreements
that are ordinary and customary to the oil, gas, and other mineral exploration,
development, processing, or extraction business or in the business of processing
of gas and gas condensate production for the extraction of products therefrom;
provided, that, such matters do not (i) reduce the Net Revenue Interest of
Seller in any Allocated Asset as reflected in Exhibit D or (ii) increase the
proportionate share of costs and expenses of leasehold operations attributable
to or to be borne by the Working Interest of Seller with respect to any
Allocated Asset as reflected in Exhibit D, unless there is a proportionate
increase in Seller’s applicable Net Revenue Interest;
 
16

--------------------------------------------------------------------------------


 
(k)           rights reserved to or vested in any Governmental Authority to
control or regulate any of the Wells or units included in the Assets and the
applicable laws, rules, and regulations of such Governmental Authorities;
 
(l)           all defects and irregularities affecting the Assets which
individually or in the aggregate do not (i) reduce the Net Revenue Interest of
Seller in any Allocated Asset as reflected in Exhibit D, (ii) increase the
proportionate share of costs and expenses of leasehold operations attributable
to or to be borne by the Working Interests of Seller with respect to any
Allocated Asset as reflected on Exhibit D unless there is a proportionate
increase in Seller’s applicable Net Revenue Interest, or (iii) otherwise result
in a material and adverse interference with the operation, value, or use of the
Assets;
 
(m)           conventional rights of reassignment arising upon decision to
surrender or abandon an interest; and
 
(n)           all deeds of trust and other security interests burdening the
Assets granted by Seller in connection with its credit facilities under which
Wachovia Bank serves as administrative agent (the “Wachovia Liens”), it being
understood that the release of the Wachovia Liens is a condition to the Closing
as provided in Section 9.04.
 
Section 4.06                      Preferential Rights to Purchase.
 
(a)           After consultation with Buyer, Seller shall use its reasonable
efforts, but without any obligation to incur anything but reasonable costs and
expenses in connection therewith, to comply with all preferential right to
purchase provisions relative to any Asset prior to the Closing, including those
rights of preferential purchase identified on Schedule 4.06.
 
(b)           Prior to the Closing, Seller shall promptly notify Buyer if any of
such preferential purchase rights are exercised or if the requisite period has
elapsed without such rights having been exercised.
 
17

--------------------------------------------------------------------------------


 
(c)           If a third party who has been offered an interest in any Asset
pursuant to a preferential right to purchase elects prior to the Closing to
purchase all or part of such Asset, and the closing of such transaction occurs
on or before the Closing Date, then the Asset or part thereof so affected will
be eliminated from the Assets and the Purchase Price shall be reduced by the
Allocated Value of such Asset. If any such third party has elected to purchase
all or a part of an interest in any Asset subject to a preferential right to
purchase, but has failed to close the transaction by the Closing Date, then all
of the Assets will be conveyed to Buyer at Closing, without adjustment to the
Purchase Price, and on the Closing Date, Buyer shall, as an Assumed Obligation,
assume all duties, obligations, and liabilities, of any kind or nature, arising
from, out of, or in connection with, any enforceable preferential right to
purchase that is outstanding, and, if exercised, Buyer shall receive the payment
therefor and shall assign the affected portion of the Assets to the holder of
such exercised preferential right to purchase. In addition, in the event an
interest is offered by Seller pursuant to a preferential right to purchase for
which notice has been given but the time period for response by the holder of
such right extends beyond Closing, such interest shall be conveyed to Buyer at
the Closing, without reduction to the Purchase Price, and shall be subject to
such preferential right of purchase.
 
Section 4.07                      Consents to Assignment.  If any Asset is
subject to a Title Defect as a result of a consent to assignment not having been
obtained, including those consents to assignment set forth on Schedule 4.07, or,
of the existence of other restrictions on assignment or conveyance, Buyer and
Seller shall cooperate in any reasonable and lawful arrangement proposed to
provide Buyer with the benefits of ownership of the affected Asset without
breaching the consent requirement or restriction comprising such Title
Defect.  If such consent is obtained or such restriction eliminated following
the Closing, then Seller shall execute and deliver to Buyer an assignment of
Seller’s retained title and any related obligations consistent with the terms of
this Agreement.  Provided, however, that Buyer shall not be obligated to enter
into any arrangement whereby Seller retains actual title with beneficial title
being assigned to Buyer at the Closing unless Seller can demonstrate to Buyer’s
reasonable satisfaction that such consent to assignment will be obtained or such
restriction eliminated within ninety (90) days after the Closing.  If Seller
cannot demonstrate to Buyer’s reasonable satisfaction that such consent to
assignment will be obtained or such restriction shall be eliminated within
ninety (90) days after the Closing, such consent to assignment or restriction
shall be treated for all purposes as a Title Defect.
 
18

--------------------------------------------------------------------------------


 
Section 4.08                      Remedies for Title Benefits.
 
(a)           If Buyer discovers any Title Benefit affecting the Assets, it
shall promptly notify Seller in writing thereof. Subject to Section 4.14, Seller
shall be entitled to an upward adjustment to the Purchase Price with respect to
all Title Benefits in an amount (the “Title Benefit Value”) determined in
accordance with the formula provided for in this Section 4.08(a).  The term
“Title Benefit” shall mean Seller’s Net Revenue Interest in any Allocated Asset
that is greater than or in addition to the Net Revenue Interest set forth in
Exhibit D, or Seller’s Working Interest in any Allocated Asset that is less than
the Working Interest set forth in Exhibit D (without a proportionate decrease in
the Net Revenue Interest). The Title Benefit Value shall be the absolute value
of the number determined by the following formula:
 
Title Benefit Value  = [A  x  (B/C)] - A
 
A  = Allocated Value for the affected Asset
 
B  = Correct Net Revenue Interest for the affected Asset
 
C  = Net Revenue Interest for the affected Asset as set forth on Exhibit D.
 
(b)           If the Title Benefit represents a decrease in Working Interest for
which there is not a proportionate decrease in Net Revenue Interest, the amount
of the Title Benefit Value shall be determined by taking into account the
Allocated Value of the affected Asset, the portion of the Asset affected by the
Title Benefit, the legal effect of the Title Benefit, the potential discounted
economic effect of the Title Benefit over the post Effective Time life of the
affected Asset, and the Title Benefit Values placed upon the Title Benefit by
Buyer and Seller.
 
(c)           If the Parties have not agreed on the amount of the Title Benefit
Value of a Title Benefit by the expiration of thirty (30) days after Closing,
Seller or Buyer shall have the right to elect to have such Title Benefit Value
determined by an Independent Expert pursuant to Section 4.13. If the Title
Benefit Value is not determined pursuant to this Agreement by the Closing, the
Purchase Price paid at Closing shall be increased, subject to Section 4.14, by
the Title Benefit Value determined by Seller, acting reasonably and in good
faith.  Upon the final determination of Title Benefit Value either by mutual
agreement of the Parties or by the Independent Expert, (i) Seller shall refund
to Buyer the amount, if any, by which the amount so paid by Buyer at Closing
exceeds such Title Benefit Value, or (ii) Buyer shall pay to Seller the amount,
if any, by which such Title Benefit Value exceeds the amount so paid by Buyer at
Closing.
 
19

--------------------------------------------------------------------------------


 
Section 4.09                      Environmental Review.  Buyer may conduct an
environmental assessment of the Assets prior to the expiration of the Title
Claim Date, subject to the following:
 
(a)           Buyer shall have the right to conduct a Phase I (as that term is
defined by the American Society for Testing and Materials) environmental review
of the Assets prior to the expiration of the Examination Period (“Buyer’s
Environmental Review”) and Seller shall provide to Buyer a copy of any
environmental review Seller has in its possession subject to the same terms of
confidentiality subsequently set forth herein;
 
(i)           The cost and expense of Buyer’s Environmental Review shall be
borne solely by Buyer;
 
(ii)           All inspections must be coordinated through a designated
representative of Seller who may accompany Buyer during the course of Buyer’s
inspection of the Assets;
 
(iii)           All environmental assessments shall be conducted by an
independent environmental consultant engaged by Buyer at Buyer’s expense;
 
(iv)           Buyer shall give Seller notice not more than seven (7) days and
not less than forty eight (48) hours before any visits by Buyer and/or its
consultant to the Assets, and Buyer shall seek and obtain Seller’s prior consent
(which shall not be unreasonably withheld) before either it or its consultant
enters the Assets;
 
(v)           Buyer shall provide Seller a copy of the Phase I report affecting
the Assets promptly after Buyer’s receipt of the same;
 
(vi)           Buyer shall give Seller prompt written notice and obtain Seller’s
prior written consent (not to be unreasonably withheld) if Buyer desires to
conduct a Phase II (as that term is defined by the American Society for Testing
and Materials) study based on the recommendations of Buyer’s independent
environmental consultant (acting reasonably) with respect to the Assets.  With
respect to any samples taken in connection with Buyer’s Environmental Review,
Buyer shall take split samples, providing one of each such sample, properly
labeled and identified, to Seller;
 
20

--------------------------------------------------------------------------------


 
(vii)           Buyer and/or its consultant shall perform all such work in a
safe and workmanlike manner, shall not unreasonably interfere with Seller’s
operations, and shall comply with all Laws of applicable Governmental
Authorities;
 
(viii)           Buyer shall be primarily responsible for obtaining any third
party consents that are required in order to perform any work comprising Buyer’s
Environmental Review, and Buyer shall consult with Seller prior to requesting
each such third party consent;  provided, however, that Seller shall cooperate
with Buyer (at no out of pocket cost to Seller) in Buyer’s efforts to obtain any
third party consents required to perform any work comprising Buyer’s
Environmental Review; and
 
(ix)           Buyer hereby agrees to release and defend, indemnify and hold
harmless Seller and Seller’s Representatives from and against all Claims made by
(or attributable to the acts or omissions of) Buyer or Buyer’s Representatives
(INCLUDING THOSE RESULTING FROM THE SOLE, JOINT, OR CONCURRENT NEGLIGENCE (BUT
NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), STRICT LIABILITY OR OTHER LEGAL
FAULT OF SELLER OR ANY OF SELLER’S REPRESENTATIVES) arising out of or relating
to Buyer’s Environmental Review. The release and indemnity provisions of this
Section 4.09 shall survive termination or Closing of this Agreement
notwithstanding anything to the contrary provided for in this Agreement.
 
(b)           Unless otherwise required by applicable Laws, Buyer shall treat
any matters revealed by Buyer’s Environmental Review and any environmental
review provided by Seller to Buyer, including any analyses, compilations,
studies, documents, reports, or data prepared or generated from such review (the
“Environmental Information”), as confidential, and, except as provided below,
Buyer shall not disclose any Environmental
 
21

--------------------------------------------------------------------------------


 
Information to any Governmental Authority or other third party without the prior
written consent of Seller. Buyer may use the Environmental Information only in
connection with the transactions contemplated by this Agreement. The
Environmental Information shall be disclosed by Buyer to only those persons who
need to know the Environmental Information for purposes of evaluating the
transaction contemplated by this Agreement, and who agree to be bound by the
terms of this Section 4.09. If Buyer or any third party to whom Buyer has
provided any Environmental Information is requested, compelled, or required to
disclose any of the Environmental Information, Buyer shall provide Seller with
prompt notice sufficiently prior to any such disclosure so as to allow Seller to
file for any protective order, or seek any other remedy, as it deems appropriate
under the circumstances. If this Agreement is terminated prior to the Closing,
upon Seller’s request Buyer shall deliver the Environmental Information, and all
copies thereof and works based thereon, to Seller, which Environmental
Information shall become the sole property of Seller. Upon request, Buyer shall
provide copies of the Environmental Information to Seller without charge. The
terms and provisions of this Section 4.09(b) shall survive any termination of
this Agreement, notwithstanding anything to the contrary.
 
Section 4.10                      Definitions Used in Article 4 and in this
Agreement.
 
(a)           Environmental Defects. The term “Environmental Defect” shall mean,
with respect to any given Asset, a violation of Environmental Laws in effect as
of the Effective Time in the jurisdiction in which such Asset is located.  For
the purpose of determining whether or not the Environmental Defect Value
threshold for a given Environmental Defect has been met as required in Section
4.14(a), all Environmental Defects affecting any particular Well or any discrete
Facility may be aggregated into a single Environmental Defect.  It is not
intended that this aggregation concept shall apply to the entirety of any
particular Unit described in Exhibit D.
 
(b)           Governmental Authority. The term “Governmental Authority” shall
mean the United States and any state, county, city, and political subdivisions
that exercises jurisdiction, and any agency, department, board, commission, or
other instrumentality thereof.
 
22

--------------------------------------------------------------------------------


 
(c)           Environmental Laws. The term “Environmental Laws” shall mean any
and all laws, statutes, ordinances, rules, regulations, or orders of any
Governmental Authority pertaining to health and natural resources (but excluding
laws, orders, rules, and regulations that pertain to the prevention of waste or
the protection of correlative rights) and the protection of wildlife or the
environment including, without limitation, the Clean Air Act, as amended, the
Clean Water Act, as amended, the Comprehensive Environmental, Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”), the Federal
Water Pollution Control Act, as amended, the Resource Conservation and Recovery
Act of 1976, as amended (“RCRA”), the Safe Drinking Water Act, as amended, the
Toxic Substances Control Act, as amended, the Hazardous & Solid Waste Amendments
Act of 1984, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous Materials Transportation Act, as amended, the
Oil Pollution Act of 1990 (“OPA”), any state laws implementing the foregoing
federal laws, and any state laws pertaining to the handling of oil and gas
exploration and production wastes or the use, maintenance, and closure of pits
and impoundments, and all other environmental conservation or protection laws in
effect as of the date hereof which are applicable to the Assets.  For purposes
of this Agreement, the terms “hazardous substance,” “release,” and “disposal”
have the meanings specified in the applicable Environmental Laws as in effect as
of the date hereof.
 
(d)           Environmental Defect Value. For purposes of this Agreement, the
term “Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the estimated costs and expenses net to Seller’s interest in the
affected portion of the Assets to correct and/or remediate such Environmental
Defect in the most cost effective manner reasonably available, consistent with
Environmental Laws, taking into account that non-permanent remedies (such as, by
way of example but not by limitation or similarity, mechanisms to contain or
stabilize hazardous materials, including monitoring site conditions, natural
attenuation, risk-based corrective action, institutional controls, or other
appropriate restrictions on the use of property, caps, dikes, encapsulation,
leachate collection systems, etc.) may be the most cost effective manner
reasonably available.
 
Section 4.11                      Notice of Environmental Defects.  Buyer shall
provide Seller notice of all Environmental Defects no later than 5:00 p.m. MST
on the date which is seven (7) days prior to the Closing Date. To be effective,
such notice must (a) be in writing, (b) be received by Seller prior to the
expiration of the Examination Period, (c) describe the Environmental Defect in
reasonable detail, including the written conclusion of Buyer that an
Environmental Defect exists, which conclusion shall
 
23

--------------------------------------------------------------------------------


 
be reasonably substantiated by the factual data gathered in Buyer’s
Environmental Review, (d) identify the specific Assets affected by such
Environmental Defect, (e) set forth the procedures recommended to correct the
Environmental Defect, (f) set forth Buyer’s reasonable good faith estimate of
the Environmental Defect Value, including the basis for such estimate, and (g)
comply with the Environmental Defect Value provisions of Section 4.14. Any
matters that may otherwise constitute Environmental Defects, but of which Seller
has not been specifically notified by Buyer in accordance with the foregoing,
together with any environmental matter that does not constitute an Environmental
Defect, shall be deemed to have been waived by Buyer for all purposes and
constitute an Assumed Obligation. Upon receipt of notices of Environmental
Defects, the Parties shall meet and determine upon which of the Environmental
Defects, Environmental Defect Values, and methods of correction the Parties have
reached agreement. Upon the receipt of such effective notice from Buyer, Seller
shall have the option, but not the obligation, to attempt to correct such
Environmental Defect during a period expiring ninety (90) days after Closing. If
Seller should not elect to correct an Environmental Defect, and no aspect of
such defect is in dispute, the Purchase Price shall, subject to Section 4.14, be
adjusted for such defect by the amount of the Environmental Defect Value.
 
Section 4.12                      Remedies for Environmental Defects.
 
(a)           If, as of the Closing Date, the Assets are affected by an uncured
or otherwise unresolved Environmental Defect noticed pursuant to the provisions
of Section 4.11, the affected portion of the Assets shall not be sold,
transferred, or conveyed to Buyer at Closing, and the Purchase Price shall,
subject to the terms of Section 4.14, be decreased by the Allocated Value of the
portion of the Assets so affected.  Thereafter, Buyer and Seller shall act
reasonably and in good faith either (i) to agree (y) as to the manner of cure
for such Environmental Defect or (z) the value of such Environmental Defect and
adjust the Final Settlement Statement in the amount thereof net of any Purchase
Price adjustment made at Closing, in which event the affected portion of the
Assets shall be conveyed to Buyer; provided that if option (y) is agreed to, no
assignment of the affected portion of the Assets shall be made as between Seller
and Buyer until such agreed cure is accomplished to Buyer’s reasonable
satisfaction whereupon the Allocated Value previously deducted from the Purchase
Price shall be paid to Seller, or (ii) with respect to any Environmental Defect
as to which the Parties are unable to agree within 30 days of Closing as to the
validity of the Environmental Defect, the Environmental Defect Value, or the
manner of correction, submit such matter to be determined by an Independent
Expert pursuant to Section 4.13.
 
24

--------------------------------------------------------------------------------


 
(b)           With respect to any Asset which is not sold, transferred, or
conveyed to Buyer at the Closing pursuant to the terms of Section 4.12(a), after
the Closing and at such time as any Environmental Defect Value or the manner of
correction for an Environmental Defect is determined and, in either event, the
amount thereof is determined to be less than the Allocated Value for the
affected portion of the Assets, Seller shall have the right (i) in the case of
an Environmental Defect Value determination, to have the Purchase Price reduced
by only the Environmental Defect Value as so determined or (ii) in the case of
the cure determination, to elect to cure the Environmental Defect to Buyer’s
reasonable satisfaction. The consequence of (i) shall be that Buyer will pay to
Seller an amount equal to the Allocated Value for the affected Assets minus the
Environmental Defect Value and the affected portion of the Assets previously
retained by Seller shall be conveyed to Buyer.  The consequence of (ii) shall be
that upon achieving Buyer’s written acknowledgement that the Environmental
Defect has been cured to its reasonable satisfaction, the Allocated Value for
such previously retained Asset shall be paid to Seller and the affected portion
of the Assets shall be conveyed to Buyer.  If no Environmental Defect is
determined to exist, Buyer shall pay the Allocated Value attributable to the
affected portion of the Assets to Seller, and Seller shall convey the previously
retained portion of the Assets to Buyer.  If the Environmental Defect Value or
the cost to cure an Environmental Defect is determined to be greater than the
Allocated Value of the affected portion of the Assets, Seller shall retain the
affected portion of the Assets, and the Purchase Price shall be reduced by the
Allocated Value attributable to such portion of the Assets.
 
Section 4.13                      Independent Experts.
 
(a)           Any disputes regarding Title Defects, Title Benefits,
Environmental Defects, Title Defect Value, Title Benefit Value, Environmental
Defect Value, appropriate cure of any Title Defects or correction of any
Environmental Defects, and the calculation of the Statement or the Final
Settlement Statement, or revisions thereto, may, subject to the provisions of
Section 4.04, Section 4.12, and Section 4.14, be submitted by a Party, with
written notice to the other Party, to an independent expert (the “Independent
Expert”), who shall serve as the sole and exclusive arbitrator of any such
dispute. The Independent Expert shall be selected by the Parties (acting
reasonably and in good faith) within fifteen (15) days following the effective
date of said notice. The Independent Expert shall be a person who is
independent, impartial, and knowledgeable in the subject matter and substantive
laws involved.  For example, but not by way of limitation, in the case of a
dispute concerning an alleged Environmental Defect, Environmental Defect Value,
or cure of the same, the Independent Expert shall have expertise in both the
applicable Environmental Laws and environmental science relating to the oil and
gas industry.
 
25

--------------------------------------------------------------------------------


 
(b)           The Parties shall determine, acting in good faith, the procedures
to be followed to facilitate the decision of the Independent Expert. Such
procedures shall include the following scenario:
 
(i)           If the dispute involves the method or adequacy of cure or
correction of a Title Defect or Environmental Defect, the Independent Expert
shall provide in writing the particulars necessary to cure or correct or to
remedy any such Title Defect or Environmental Defect, and shall provide Seller
sixty (60) days (or such additional time as reasonable and necessary under the
circumstances, but not to exceed 90 days unless specifically agreed to in
writing by Seller and Buyer) to effect such cure or correction; and
 
(ii)           In the event of circumstances described in clause (i) above,
Seller at its option may at any time during the sixty (60) day cure period
pursuant to clause (i) (as such period may be extended pursuant to such clause)
decline to cure or correct the applicable defect.
 
(c)           If the Parties fail to select an Independent Expert within the
15-day period referred to in Section 4.13(a) above, within three (3) days
thereafter, each of Buyer and Seller shall choose an Independent Expert meeting
the qualifications set forth above, and such experts shall promptly choose a
third Independent Expert (meeting the qualifications provided for herein) who
alone shall resolve the disputes between the Parties. Each Party shall bear its
own costs and expenses incurred in connection with any such proceeding, and
one-half (1/2) of the costs and expenses of the Independent Expert.
 
26

--------------------------------------------------------------------------------


 
(d)           Disputes to be resolved by an Independent Expert shall be resolved
in accordance with mutually agreed procedures and rules and failing such
agreement, in accordance with the rules and procedures for non-administered
arbitration set forth in the commercial arbitration rules of the American
Arbitration Association.  The Independent Expert shall be instructed by the
Parties to resolve such dispute as soon as reasonably practicable in light of
the circumstances using the terms and provisions of this Agreement with respect
to title and environmental matters. The decision and award of the Independent
Expert shall be binding upon the Parties and shall be final and nonappealable to
the maximum extent permitted by Laws or Environmental Laws, as applicable, and
judgment thereon may be entered in a court of competent jurisdiction and
enforced by any Party as a final judgment of such court.
 
(e)           All proceedings under this Section 4.13 shall be conducted at a
mutually agreed location, or if Buyer and Seller acting reasonably do not
mutually agree upon a location for such proceeding, the proceeding shall be
conducted in Denver, Colorado.
 
Section 4.14                      Limitation of Remedies For Title Benefits,
Title Defects and Environmental Defects.  Notwithstanding anything to the
contrary contained in this Agreement,
 
(a)           if the Title Defect Value for a given Title Defect, or the Title
Benefit Value of a given Title Benefit, in each case as determined pursuant to
this Article 4 does not exceed Ten Thousand Dollars ($10,000), or if the
Environmental Defect Value for a given Environmental Defect, as determined
pursuant to this Article 4 does not exceed Ten Thousand Dollars ($10,000), such
Title Defect, Title Benefit, or Environmental Defect shall not qualify for
either a Purchase Price adjustment, cure, or correction of such defect, nor
shall it be included in the calculation of subparagraphs (b), (c), (d), or (e)
below;
 
(b)           if the aggregate net value of all Title Defects and Title Benefits
does not exceed Five Hundred Thousand Dollars ($500,000) (prior to any
adjustments thereto), then no adjustment of the Purchase Price shall be made
therefor;
 
(c)           if the aggregate net value of all Title Defects and Title Benefits
exceeds Five Hundred Thousand Dollars ($500,000) (prior to any adjustments
thereto), then the Purchase Price shall be adjusted by the entire amount of such
aggregate net value, it being understood that this amount is a threshold and not
a deductible;
 
27

--------------------------------------------------------------------------------


 
(d)           if the aggregate value of all Environmental Defects does not
exceed Five Hundred Thousand Dollars ($500,000) (prior to any adjustments
thereto), then no adjustment of the Purchase Price shall be made therefor; and
 
(e)           if the aggregate value of all Environmental Defects exceeds Five
Hundred Thousand Dollars ($500,000) (prior to any adjustments thereto), then the
Purchase Price shall be adjusted by the entire amount of such aggregate value,
it being understood that this amount is a threshold and not a deductible.
 
All Title Defects and Environmental Defects asserted by Buyer pursuant to this
Article 4 after being resolved in accordance with this Article 4 shall
thereafter constitute Permitted Encumbrances and Assumed Obligations, whether or
not an adjustment to the Purchase Price is made with respect thereto in
accordance with this Article 4.
 
Section 4.15                      DISCLAIMER AND WAIVER.  EXCEPT AS SET FORTH IN
THIS AGREEMENT, SELLER DOES NOT MAKE ANY, AND EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS OR WARRANTIES, AND BUYER EXPRESSLY DISCLAIMS ANY SUCH
REPRESENTATION OR WARRANTIES, AS TO THE ACCURACY OR COMPLETENESS OF ANY FILE
AND/OR OTHER INFORMATION, INCLUDING, PRINTOUTS, EXTRAPOLATIONS, PROJECTIONS,
DOCUMENTATION, MAPS, GRAPHS, CHARTS, OR TABLES WHICH REFLECT, DEPICT, PRESENT,
PORTRAY, OR WHICH ARE BASED UPON OR DERIVED FROM ANY SUCH INFORMATION AND/OR
FILES, INCLUDING MATTERS OF GEOLOGICAL, GEOPHYSICAL, ENGINEERING, OR OTHER
SCIENTIFIC INFORMATION THAT MAY BE PROVIDED TO BUYER BY SELLER OR BY OTHERS ON
BEHALF OF SELLER. BUYER EXPRESSLY AGREES THAT ANY CONCLUSIONS DRAWN FROM REVIEW
OF SUCH INFORMATION AND/OR FILES SHALL BE THE RESULT OF ITS OWN INDEPENDENT
REVIEW AND JUDGMENT.
 
ARTICLE 5
 


 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Buyer that:
 
28

--------------------------------------------------------------------------------


 
Section 5.01                      Existence.  Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware. Seller has full legal power, right, and is authorized to do business
and is in good standing in, the State or States in which the Assets are located.
 
Section 5.02                      Legal Power.  Seller has the legal power and
right to enter into and perform this Agreement and the transactions contemplated
hereby. The consummation of the transactions contemplated by this Agreement will
not violate, or be in conflict with:
 
(a)           any provision of Seller’s articles of incorporation, bylaws, and
other governing documents;
 
(b)           except for provisions customarily contained in oil and gas
agreements relating to maintenance of uniform interest, preferential purchase
rights, and consents to assignment, any material agreement or instrument to
which Seller is a party or by which Seller or the Assets are bound; or
 
(c)           any judgment, order, ruling, or decree applicable to Seller as a
party in interest or any law, rule, or regulation applicable to Seller.
 
Section 5.03                      Execution.  The execution, delivery, and
performance of this Agreement and the transactions contemplated hereby are duly
and validly authorized by all requisite corporate action on the part of Seller
as required under its formation documents. This Agreement constitutes the legal,
valid, and binding obligation of Seller enforceable in accordance with its
terms, except as the same may be limited by bankruptcy, insolvency, or other
laws relating to or affecting the rights of creditors generally, and by general
equitable principles.
 
Section 5.04                      Brokers.  No broker or finder is entitled to
any brokerage or finder’s fee, or to any commission, based in any way on
agreements, arrangements, or understandings made by or on behalf of Seller or
any affiliate of Seller for which Buyer has or will have any liabilities or
obligations (contingent or otherwise).
 
Section 5.05                      Bankruptcy.  There are no bankruptcy,
reorganization, or arrangement proceedings pending, being contemplated by or to
the knowledge of Seller threatened against Seller.  Seller is not “insolvent” as
such term is defined under the Federal Bankruptcy Code or any fraudulent
transfer or fraudulent conveyance statute applicable to the transactions
contemplated by this Agreement.
 
29

--------------------------------------------------------------------------------


 
Section 5.06                      Suits and Claims.  Except as set forth in
Schedule 5.06, there is no litigation or Claims that have been filed by any
person or entity or by any administrative agency or Governmental Authority in
any legal, administrative, or arbitration proceeding or, to Seller’s knowledge,
threatened against Seller or the Assets that would impede Seller’s ability to
consummate the transactions contemplated herein or would have a material and
adverse effect on the Assets.
 
Section 5.07                      Taxes.  During the period of Seller’s
ownership of the Assets up to and including the Effective Time, Seller has
caused to be timely filed all material Tax returns relating to the
Assets.  Seller has paid or caused to be paid all ad valorem, property,
production, severance, mineral documentary, and similar Taxes based upon or
measured by its ownership of or the production of Hydrocarbons from the
Assets.  Seller has not received written notice of any pending Claim against
Seller from any applicable taxing authority for assessment of Taxes with respect
to the Assets.  There are no audits of Seller by any applicable taxing authority
with respect to Taxes attributable to the Assets.  Except for statutory liens
for property Taxes and ad valorem Taxes, there are no tax liens on or with
respect to the Assets.
 
Section 5.08                      AFEs.  Except as set forth on Schedule 5.08,
there are no outstanding authorizations for expenditures or other capital
commitments which are binding on the Assets and which individually would require
the owner of the Assets after the Effective Time to expend monies in excess of
Fifty Thousand Dollars ($50,000).
 
Section 5.09                      Compliance with Laws.  Seller’s operation
(i.e., where Seller is operator of record) of the Assets has been in compliance
with Laws where noncompliance with such Laws would have a Material Adverse
Effect on the Assets.
 
Section 5.10                      Contracts.  Seller is not in Breach of any of
the Contracts and to Seller’s knowledge, the Contracts are in full force and
effect in accordance with their terms, and, to the knowledge of Seller, no other
party to any of the Contracts is in Breach thereof.
 
Section 5.11                      Production Imbalances.  Except as set forth in
Schedule 1.02(g) and subject to the provisions of Section 3.02(b), to Seller’s
knowledge, there are no material Production Imbalances as of the Effective Time
as to any of the Subject Interests.
 
Section 5.12                      Royalties; Payments for Production.  Seller
has not been and is not in Breach of any payment obligations under any of the
Leases.  Seller is not obligated
 
30

--------------------------------------------------------------------------------


 
by virtue of a take or pay payment, call, advance payment, production payment,
or other similar payment or obligation (other than royalties, overriding
royalties, or similar arrangements that do not cause Seller’s NRI to be less
than that set forth on Exhibit D), to deliver Hydrocarbons, or proceeds from the
sale thereof, attributable to the Leases at some future time without receiving
payment therefor at or after the time of delivery at the then market price or
price called for by an applicable production sales agreement, and no take or pay
credits must be provided before natural gas can be transported through any
interstate carrier under FERC Order 500, et al, and there are no obligations on
the Assets under FERC Order 451.
 
Section 5.13                      Insurance.  Seller maintains, and through the
Closing will maintain, with respect to the Assets, the insurance coverage
pertaining to the Assets as it currently maintains.  This includes traditional
third party liability and operator’s extra expense coverage.  Buyer understands
and accepts the fact that Seller does not carry property damage insurance
pertaining to the Assets.
 
Section 5.14                      Plugging Obligations.  Except for wells listed
in Schedule 5.14, there are no dry holes, shut in, or otherwise inactive wells,
located on the Assets or lands pooled, communitized, or unitized therewith that
Seller has either the obligation to plug and abandon in accordance with an
applicable operating agreement or Law or as to Wells for which Seller is not the
operator, received a written proposal to plug and abandon.
 
Section 5.15                      Personal Property and Equipment.  Seller is
the owner of the Equipment free and clear of all liens and encumbrances other
than those to be released at Closing.  Other than in connection with normal and
customary prudent operations, Seller has not removed any personal property,
equipment, or fixtures from the Wells, unless it has been replaced with personal
property, equipment, or fixtures of similar grade and utility.  Unless removed,
repaired, or replaced (a) with personal property, equipment, and fixtures of
similar grade and utility or (b) in connection with normal and customary prudent
operations, the personal property, equipment, and fixtures currently attendant
to the Wells was the equipment historically used by Seller on the Wells to
produce the Hydrocarbons prior to the execution of this Agreement.
 
Section 5.16                      No Alienation.  Within 120 days of the date
hereof, Seller has not voluntarily or involuntarily sold, assigned, conveyed, or
transferred or contracted to sell, assign, convey, or transfer any right or
title to, or interest in, the Assets other than (i) production sold in the
ordinary course of Seller’s business and (ii) equipment which was worthless,
obsolete, or replaced by equipment of equal suitability and value.
 
31

--------------------------------------------------------------------------------


 
Section 5.17                      Hydrocarbon Sales Contracts.  Except for the
Hydrocarbon Sales Contracts listed in Schedule 5.17, no Hydrocarbons are subject
to a sales contract (other than division orders or spot sales agreements
terminable on no more than 30 days notice) and no person has any call upon,
option to purchase, or similar rights with respect to the production from the
Assets.  Proceeds from the sale of oil, condensate, and gas from the Assets are
being received in all respects by Seller in a timely manner and are not being
held in suspense for any reason.
 
Section 5.18                      Area of Mutual Interest and Other
Agreements.   No Asset is subject to (or has related to it) any area of mutual
interest agreements not disclosed in the Contracts or any farm-out or farm-in
agreement under which any party thereto is entitled to receive assignments not
yet made, or could earn additional assignments after the Effective Time other
than the Wells listed on Exhibit B as having an after payout NRI.
 
Section 5.19                      Leases.  The Leases are in full force and
effect.  Seller has not received a written notice of termination of any of the
Leases and Seller is not in Breach or violation of any of the Leases; provided,
however, that Buyer’s remedy for Seller’s Breach of this representation and
warranty shall be the Title Defect mechanism set forth in Article 4.
 
Section 5.20                      Property Expenses.  In the ordinary course of
business, Seller has paid all property expenses attributable to the period of
time prior to the Effective Time as such property expenses become due, and such
property expenses are being paid in a timely manner before the same become
delinquent, except such property expenses as are disputed in good faith by
Seller in a timely manner and for which Seller shall retain responsibility.
 
Section 5.21                      Governmental Permits.  Except as set forth on
Schedule 5.21, Seller has all Permits (including, without limitation, permits,
licenses, approval registrations, notifications, exemptions, and any other
authorizations pursuant to Law) necessary or appropriate to own and operate the
Assets as presently being owned and operated.  The Permits are in full force and
effect and the Assets have been operated in accordance with the terms thereof in
all material respects.  Seller has not received notice (written or actual) of
any violations in respect of any of the Permits that remain uncured.
 
32

--------------------------------------------------------------------------------


 
Section 5.22                      No Adverse Change.  With respect to the Assets
for which Seller is the operator and, to Seller’s knowledge with respect to the
Assets for which Seller is not the operator, since the time of the information
provided in the data room, the Assets have been operated in the ordinary course
of business consistent with past practices and there has been no event or series
of events that have either individually or in combination had a Material Adverse
Effect on the Assets.
 
Section 5.23                      Information.  The information pertaining to
revenue and expenses attributable to the Assets that Seller has furnished to
Buyer (the “Information”) is (a) accurate in all material respects to the extent
relating to the period of Seller’s ownership of the Assets and (b) to the
knowledge of Seller, accurate in all material respects to the extent relating to
any period of ownership of the Assets prior to the time owned by Seller
reflected in the Information.  Seller has no data in its possession that it has
failed to furnish that would cause the Information to be materially
inaccurate.  Except as specifically set forth in this Section 5.23, Seller makes
no representations regarding the accuracy of any of the Records; provided,
however, Seller does represent that (i) all of the Records are files, or copies
thereof, that Seller has used in the ordinary course of operating and owning the
Assets, (ii) Seller has not intentionally withheld any material information from
the Records, and (iii) Seller has not knowingly misrepresented any material
information in the Records.  Except as set forth in this Section 5.23, no
representation or warranty of any kind is made by Seller as to the Information
or with respect to the Assets to which the Information relates and Buyer
expressly agrees that any conclusions drawn therefrom shall be the result of its
own independent review and judgment.  The representations and warranties
contained in this paragraph shall apply only to matters of fact, and shall not
apply to any information, data, printouts, extrapolations, projections,
documentation, maps, graphs, charts, or tables which reflect, depict, present,
portray, or represent, or which are based upon or derived from, in whole or in
part, interpretation of the Information including, but not limited to, matters
of geological, geophysical, engineering, or scientific interpretation.
 
Section 5.24                      Representations and Warranties Exclusive.  All
representations and warranties contained in this Article 5 are exclusive, and
are given in lieu of all other representations and warranties, express, implied,
or statutory.
 
33

--------------------------------------------------------------------------------


 
ARTICLE 6
 


 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants to Seller that:
 
Section 6.01                      Existence.  Buyer is a limited partnership
duly formed, organized, validly existing, and in good standing under the laws of
the state of its formation.  Buyer has full legal power, right, and authority to
carry on its business as such is now being conducted.  As of the Closing Date,
Buyer will be authorized to do business in and shall be in good standing in the
State or States in which the Assets are located.
 
Section 6.02                      Legal Power.  Buyer has the legal power and
right to enter into and perform this Agreement and the transactions contemplated
hereby. The consummation of the transactions contemplated by this Agreement does
not and will not violate, or be in conflict with:
 
(a)           any provision of Buyer’s formation documents or other governing
documents;
 
(b)           any material agreement or instrument to which Buyer is a party or
by which Buyer or its assets are bound; or
 
(c)           any judgment, order, ruling, or decree applicable to Buyer as a
party in interest or any law, rule, or regulation applicable to Buyer.
 
Section 6.03                      Execution.  The execution, delivery, and
performance of this Agreement and the transactions contemplated hereby are duly
and validly authorized by all requisite organizational action on the part of
Buyer. This Agreement constitutes the legal, valid, and binding obligation of
Buyer enforceable in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, or other laws relating to or affecting the
rights of creditors generally, and by general equitable principles.
 
Section 6.04                      Brokers.  No broker or finder is entitled to
any brokerage or finder’s fee, or to any commission, based in any way on
agreements, arrangements, or understandings made by or on behalf of Buyer or any
affiliate of Buyer for which Seller has or will have any liabilities or
obligations (contingent or otherwise).
 
34

--------------------------------------------------------------------------------


 
Section 6.05                      Bankruptcy.  There are no bankruptcy,
reorganization, or arrangement proceedings pending, being contemplated by or to
the knowledge of Buyer threatened against Buyer or any affiliate of Buyer.
 
Section 6.06                      Suits and Claims.  There is no Claim by any
person or entity or by any administrative agency or Governmental Authority and
no legal, administrative, or arbitration proceeding pending or, to Buyer’s
knowledge, threatened against Buyer or any affiliate of Buyer that is reasonably
likely to have a material effect on Buyer’s ability to consummate the
transactions contemplated herein.
 
Section 6.07                      Independent Evaluation.  Buyer acknowledges
that it is an experienced and knowledgeable investor in the oil and gas
business, and the business of purchasing, owning, developing, and operating oil
and gas properties such as the Assets. If Closing occurs, Buyer represents,
warrants, and acknowledges to Seller that it has had full access to the Assets,
the officers and employees of Seller, and to the books, records, and files of
Seller relating to the Assets. In making the decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely upon the representations, warranties, covenants, and agreements of
Buyer and Seller set forth in this Agreement and Buyer’s own independent due
diligence and investigation of the Assets, and has been advised by and has
relied solely on its own expertise and its own legal, tax, operations,
environmental, reservoir engineering, and other professional counsel and
advisors concerning this transaction, the Assets and the value thereof. In
addition, Buyer acknowledges and agrees that Buyer will be or has been advised
by and relies solely on its own expertise, and its legal counsel and any
advisors or experts concerning matters relating to Title Defects, Title
Benefits, and Environmental Defects.
 
Section 6.08                      Qualification.  As of the Closing, the Buyer
shall be, and thereafter shall continue to be, qualified with all applicable
Governmental Authorities to own and operate the Assets, including meeting all
bonding requirements.
 
Section 6.09                      Securities Laws.  Buyer is acquiring the
Assets for its own account or that of its affiliates and not with a view to, or
for offer of resale in connection with, a distribution thereof, within the
meaning of the Securities Act of 1933, 15 U.S.C. § 77a et seq., and any other
rules, regulations, and laws pertaining to the distribution of securities. Buyer
has not sought or solicited, nor is Buyer participating with, investors,
partners, or other third parties other than its lenders in order to fund the
Purchase Price and to close this transaction, and all funds to be used by Buyer
in connection with this transaction are Buyer’s own funds or those borrowed from
its lenders.
 
35

--------------------------------------------------------------------------------


 
Section 6.10                      No Investment Company.  Buyer is not (a) an
investment company or a company controlled by an investment company within the
meaning of the Investment Company Act of 1940, as amended, or (b) subject in any
respect to the provisions of that Act.
 
Section 6.11                      Funds.  Buyer has arranged to have available
by the Closing Date immediately available funds to enable Buyer to pay in full
the Purchase Price as herein provided and otherwise to perform its obligations
under this Agreement.
 
Section 6.12                      Notice of Changes.  Promptly upon its
discovery or identification of same, but in any event prior to Closing, Buyer
shall provide to Seller written notice of any matter it so identifies that has a
material effect on any of Seller’s representations or warranties under this
Agreement, or rendering any such warranty or representation untrue or
inaccurate.
 
Section 6.13                      Representations and Warranties Exclusive.  All
representations and warranties contained in this Agreement and the documents
delivered in connection herewith, are exclusive, and are given in lieu of all
other representations and warranties, express, implied, or statutory.
 
ARTICLE 7
 


 
OPERATION OF THE ASSETS
 
Section 7.01                      Operation of the Assets.
 
(a)           From and after the date of execution of this Agreement, and
subject to the provisions of applicable operating and other agreements, Seller
shall (i) use its reasonable efforts during the period prior to the Closing, to
operate and administer the Assets in a manner consistent with its past
practices, (ii) make payment of all costs and expenses attributable to the
ownership or operation of the Assets and relating to the period prior to the
transfer of operations to Buyer, and shall carry on its business with respect to
the Assets in substantially the same manner as before execution of this
Agreement, (iii) not, without Buyer’s express written consent, commit to
participate in the drilling of any well, or make or enter into any other
commitments reasonably anticipated to require future capital expenditures by
Buyer in excess of $50,000 net to Seller’s interest for each proposed
 
36

--------------------------------------------------------------------------------


 
operation, or terminate, materially amend, or extend any Contracts affecting the
Assets, or enter into or commit to enter into any new material contract or
agreement relating to the Assets, or settle, compromise, or waive any material
right relating to the Assets, (iv) maintain insurance coverage on the Assets in
the amounts and of the types presently in force, (v) maintain in full force and
effect the Leases, the Surface Agreements, and other Assets, and pay all costs
and expenses and perform all material obligations of the owner of the Assets
promptly when due, (vi) maintain all Permits, (vii) not transfer, sell,
hypothecate, encumber, or otherwise dispose of any Assets except for sales and
dispositions of Hydrocarbons made in the ordinary course of business consistent
with Seller’s past practices, (viii) not grant or create any preferential right
to purchase, right of first opportunity, or other transfer restriction or
requirement with respect to the Assets except in connection with the renewal or
extension of Assets after the Effective Time if granting or creating such right
or requirement is a condition of such renewal or extension and then with prompt
written notice of such action to Buyer, (ix) not elect to become a nonconsenting
party in any operation proposed by any other Person with respect to the Assets
unless requested to do so in writing by Buyer, (x) maintain the Equipment in at
least as good a condition as it is on the date hereof, ordinary wear and tear
excepted, (xi) not make any change in any method of accounting or accounting
practice or policy with respect to the Assets, and (xii) not agree to extend any
statute of limitations with respect to Taxes or any extension of time with
respect to a Tax assessment or deficiency for any Taxes, or make any change in
any Tax elections with respect to the Assets.
 
(b)           Buyer acknowledges that Seller owns undivided interests in some or
all of the Assets, and Buyer agrees that the acts or omissions of the other
working interests owners shall not constitute a violation of the provisions of
this Article 7, nor shall any action required by a vote of working interest
owners constitute such a violation so long as Seller has voted its interests in
a manner that complies with the provisions of this Article 7. Seller will,
without penalty for the failure to do so except to the extent that the failure
to give Buyer such notice has a Material Adverse Effect, notify Buyer of the
occurrence of such event to the extent of Seller’s knowledge.
 
(c)           Promptly upon its discovery or identification of same, but in any
event prior to Closing, Seller shall provide Buyer written notice of any matter
Seller identifies that has a material adverse effect on or that constitutes a
Breach of Seller’s representations or warranties under this Agreement.
 
37

--------------------------------------------------------------------------------


 
Section 7.02                      Buyer’s Qualification.  At Closing, Buyer (or
Buyer’s designee as contract operator) shall be qualified and shall meet all
requirements, including bonding requirements, to be designated operator of that
portion of the Assets for which Seller serves as operator.
 
Section 7.03                      Operation of the Assets after the Closing.
 
(a)           Seller shall not be obligated to continue operating any of the
Assets following the Closing, and, subject to Seller’s retention of the Retained
Liabilities, Buyer hereby assumes full responsibility for operating (or causing
the operation of) all Assets following the Closing for which Seller is the
operator prior to the Closing Date. Seller shall make its employees and
contractors available to Buyer prior to the Closing as may be reasonably
necessary to assist in the transition if Buyer becomes the operator. Seller does
not warrant or guarantee that Buyer will become the operator of the Assets or
any portion thereof, as such matter will be controlled by the applicable joint
operating agreement(s) and other applicable agreement(s). Without implying any
obligation on Seller’s part to continue operating any Assets after the Closing,
if Seller elects, at its sole option, to continue to operate any Assets
following the Closing at the request of Buyer, or by any third party working
interest owner due to constraints of applicable joint operating agreement(s) and
other applicable agreement(s), failure of a successor operator to take over
operations, or for other reasonable cause, such continued operation by Seller
shall be for the account of Buyer, and at the sole risk, cost, and expense of
Buyer. Buyer agrees to release and defend, indemnify and hold Seller and its
Representatives harmless from Claims, including any Claims of Buyer or its
affiliates or successors and assigns relating in any manner directly or
indirectly to the operation of the Assets after Closing (INCLUDING THOSE CLAIMS
RESULTING FROM THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT), STRICT LIABILITY OR OTHER LEGAL FAULT OF
SELLER OR ANY OF SELLER’S REPRESENTATIVES).
 
(b)           Any conduct of operations of the Assets by Seller on behalf of
Buyer after Closing shall be conducted pursuant to a transition services
agreement or other contract operating agreement to be separately negotiated
 
38

--------------------------------------------------------------------------------


 
by and between Buyer and Seller, which agreement shall provide for reimbursement
to Seller for any monies expended on Buyer’s behalf and shall further compensate
Seller for all general and administrative overhead incurred by Seller in
connection with the conduct of operations undertaken pursuant to such
agreement.  This agreement shall provide the services that Seller shall provide
and such may be of an operational nature or may be limited to accounting,
distribution, and/or reporting services, all as the Parties shall agree in such
subsequent agreement.  In the event Seller transfers operations to Buyer or its
designee between the first and last day of a calendar month, Seller shall be
paid such amount of the general and administrative overhead prorated over the
number of days in which Seller conducted operations for such month.
 
Section 7.04                      Post Closing Accounting by Seller.  In the
event Seller agrees to operate the Assets after Closing, and unless otherwise
agreed to by the Parties, Seller shall perform the following accounting tasks
subject to the limitations provide for herein:
 
(a)           Seller will continue to pay royalties and severance, production,
and similar Taxes for sales through the production month following the month in
which Closing occurs (“Post-Closing Production Month”). If any revenue is
received by Seller for later months, it will be credited to Buyer in the Final
Settlement Statement; provided however, Seller shall not be obligated to and
will not pay any royalties and severance, production, and similar Taxes, if
applicable, with respect to Hydrocarbons produced after the Post-Closing
Production Month.
 
(b)           Seller will continue to pay or bill joint interest owners for
expenses through the Post-Closing Production Month. All later expenses will be
either accumulated or charged to Buyer in the Final Settlement Statement, or the
invoices will be returned to the vendor for rebilling to Buyer.  Seller will
continue to pay to the operator of any Assets not operated by Seller the joint
billings for the billing month after the month in which Closing occurs.  All
subsequent bills will either be returned to the applicable operator for
rebilling to Buyer or forwarded to Buyer for payment, or if already paid by
Seller, will be charged against Buyer in the Final Settlement Statement.  Seller
will continue to prepare all regulatory and other monthly production reports
through the Post-Closing Production Month. Copies of such reports attributable
to the period after the Effective Time will be provided to Buyer, along with the
final ending inventory balance.
 
39

--------------------------------------------------------------------------------


 
(c)           Seller will continue to pay all shut-in royalties, minimum
royalties, delay rentals, and other lease payment obligations through the
Post-Closing Production Month.
 
(d)           Seller shall market and nominate all Hydrocarbons in the same
manner as Seller has been marketing and nominating Hydrocarbons.
 
Section 7.05                      Limitations on Liability of
Operator.  Notwithstanding anything herein to the contrary, in the event Seller
or an affiliate of Seller should assume any accounting functions on behalf of
Buyer from and after Closing, Seller shall have no liability to Buyer for, and
Buyer hereby agrees to release and defend, indemnify and hold Seller and
Seller’s Representatives harmless from, the incorrect payment of expenses,
Taxes, billings, delay rentals, royalties, minimum royalties, payments required
by any of the Leases, shut-in royalties, or similar payments, or for any failure
to pay any such payments through mistake or oversight (INCLUDING THOSE RESULTING
FROM THE SOLE, JOINT OR CONCURRENT NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT), STRICT LIABILITY, OR OTHER LEGAL FAULT OF SELLER OR ANY OF
SELLER’S REPRESENTATIVES) from and after the Effective Time, except to the
extent of any amounts included in the upward Purchase Price Allocations and
Adjustment made pursuant to Section 10.02.  In no event shall Buyer’s remedy for
Breach of obligations by Seller (or any of its Representatives) under this
Article 7 exceed the Allocated Value of the portion of the Subject Interests
affected by such Breach.
 
Section 7.06                      Public Announcements. Prior to the Closing,
neither Party shall make any press release or other public announcement
regarding the existence of this Agreement, the contents hereof or the
transactions contemplated hereby without the express written consent of the
other Party; provided, however, the foregoing shall not restrict disclosures by
Buyer or Seller which are required by applicable securities or other Laws or the
applicable rules of any stock exchange having jurisdiction over the disclosing
Party or its Affiliates.  Following Closing, the Parties shall issue a Press
Release in form and substance to be agreed upon by the Parties prior to the
Closing, but again, the foregoing shall not restrict disclosures by Buyer or
Seller which are required by applicable securities or other Laws or the
applicable rules of any stock exchange having jurisdiction over the disclosing
Party or its Affiliates.
 
40

--------------------------------------------------------------------------------


 
ARTICLE 8
 


 
CONDITIONS TO OBLIGATIONS OF SELLER
 
The obligations of Seller to consummate the transactions provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions:
 
Section 8.01                      Representations.  The representations and
warranties of Buyer herein contained shall be true and correct in all material
respects on the Closing Date as though made on and as of such date;
 
Section 8.02                      Performance.  Buyer shall have performed all
material obligations, covenants, and agreements contained in this Agreement to
be performed or complied with by it at or prior to the Closing and shall have
taken the actions set forth in Section 10.08; and
 
Section 8.03                      Pending Matters.  No suit, action, or other
proceeding shall be pending or threatened that seeks to, or could reasonably
result in a judicial order, judgment, or decree that would, restrain, enjoin, or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement.
 
ARTICLE 9
 


 
CONDITIONS TO OBLIGATIONS OF BUYER
 
The obligations of Buyer to consummate the transaction provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date of each of the following conditions:
 
Section 9.01                      Representations.  (a) The representations and
warranties of Seller contained in Section 5.01 through Section 5.06, inclusive,
shall be true and correct in all material respects on the Closing Date as though
made on and as of such date, and (b) no action or omission of Seller or event
shall have occurred during the period of time commencing  upon the expiration of
the Title Claim Date and ending on the Closing Date which shall have caused any
of the representations and warranties of Seller contained in Section 5.07
through  Section 5.23, inclusive, not to be true and correct in all material
respects on the Closing Date as though made on and as of such date;
 
41

--------------------------------------------------------------------------------


 
Section 9.02                      Performance.  Seller shall have performed all
material obligations, covenants, and agreements contained in this Agreement to
be performed or complied with by it at or prior to the Closing and shall have
taken the actions set forth in Section 10.07;
 
Section 9.03                      Pending Matters.  No suit, action, or other
proceeding shall be pending or threatened that seeks to, or could reasonably
result in a judicial order, judgment, or decree that would, restrain, enjoin, or
otherwise prohibit the consummation of the transactions contemplated by this
Agreement; and
 
Section 9.04                      Wachovia Liens.  Seller shall have delivered
to Buyer releases of all Wachovia Liens and any other liens, charges, or
encumbrances on the Assets other than Permitted Encumbrances in form suitable
for recording or filing (as applicable) and such releases shall be reasonably
satisfactory to Buyer.
 
ARTICLE 10
 


 
THE CLOSING
 
Section 10.01                                Time and Place of the Closing.  If
the conditions referred to in Article 8 and Article 9 have been satisfied or
waived in writing, the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Seller at 9:00 a.m. MST on
February 17, 2009, or such other day and time to which the Parties mutually
agree (the “Closing Date”).
 
Section 10.02                                Allocation of Costs and Expenses
and Adjustments to Purchase Price at the Closing.
 
(a)           At the Closing, the Purchase Price shall be increased by the
following amounts:
 
(i)           the amount of all (A) paid ad valorem, property, or similar Taxes
and assessments based upon or measured by the ownership of the Assets, insofar
as such Taxes relate to periods of time from and after the Effective Time, and
(B) paid charges, costs, and expenses of any kind or nature that are
attributable to the Assets and the period from and after Effective Time;
 
(ii)           all expenses, including operating and capital expenditures,
incurred and paid by or on behalf of Seller in connection with ownership,
operation, and use of the Assets attributable to the period from and after the
Effective Time, and including the costs incurred in connection with the AFEs
described on Schedule 5.08 which costs shall be the responsibility of Buyer
notwithstanding that they may have accrued prior to the Effective Time;
 
42

--------------------------------------------------------------------------------


 
(iii)           all royalties, rentals, insurance premiums, and other charges
attributable to the Assets for the period of, from, and after the Effective Time
to the extent paid by or on behalf of Seller;
 
(iv)           expenses incurred under applicable operating agreements including
any overhead charges allowable under the applicable accounting procedure (COPAS)
where Seller is non-operator attributable to the Assets for the period from and
after the Effective Time to the extent paid by or on behalf of Seller (the costs
and expenses for which Seller shall receive an upward adjustment to the Purchase
Price pursuant to clauses (i) through (iv) inclusive, shall be referred to as
the “Interim Operating Expenses”);
 
(v)           all upward Purchase Price adjustments for Title Benefits
determined in accordance with Article 4;
 
(vi)           the value of all Hydrocarbons in storage on the Subject Interests
and above pipeline connections as of the Effective Time, such value (A) for
purposes of the Statement, to be the actual price received for such Hydrocarbons
upon the first unaffiliated third party sale thereof, if available, and upon
such estimates as are reasonably agreed upon by the Parties, to the extent
actual amounts are not known at Closing, and (B) for purposes of the Final
Settlement Statement, to be based upon actual amounts; and
 
(vii)           any other amount provided for in this Agreement or agreed upon
in writing by Buyer and Seller.
 
(b)           At the Closing, the Purchase Price shall be decreased by the
following amounts:
 
(i)           the Deposit;
 
(ii)           an amount equal to the sales price paid to Seller by the first
purchaser of the Hydrocarbons produced, saved, and sold from the Subject
Interests from the Effective Time to the Closing Date (without deductions of any
kind or nature, including, but not limited to, royalties and any Taxes based on
production), which shall (A) for purposes of the Statement, be based upon actual
amounts, if available, and upon such estimates as are reasonably agreed upon by
the Parties, to the extent actual amounts are not known at Closing, and (B) for
purposes of the Final Settlement Statement, be based upon actual amounts;
 
43

--------------------------------------------------------------------------------


 
(iii)           an amount equal to all cash in, or attributable to, suspense
accounts held by Seller relating to the Assets for which Buyer has assumed
responsibility under Section 12.01;
 
(iv)           the Allocated Value of any Asset sold prior to the Closing to the
holder of a preferential right pursuant to Section 4.06;
 
(v)           the Allocated Value of any Asset excluded from the purchase and
sale contemplated herein pursuant to the provisions of Article 4;
 
(vi)           all downward Purchase Price Adjustments for Title Defects and
Environmental Defects determined in accordance with Article 4; and
 
(vii)           any other amount provided for in this Agreement or agreed upon
in writing by Buyer and Seller.
 
(c)           The allocations of costs and expenses and/or adjustments described
in Section 10.02(a) and Section 10.02(b) are referred to herein as the “Purchase
Price Allocations and Adjustments.”
 
Section 10.03                                Closing Adjustments and Allocations
Statement.  Not later than three (3) business days prior to the Closing Date,
Seller shall prepare and deliver to Buyer a statement of the estimated Purchase
Price Allocations and Adjustments with appropriate support (the “Statement”),
which Statement shall be based upon the then most currently available data and
information in order to make the adjustments as provided in Section 10.02.
 
Section 10.04                                Post-Closing Allocations and
Adjustments to Purchase Price.
 
(a)           On or before 120 days after the Closing Date, Seller shall prepare
and deliver to Buyer a revised Statement (“Final Settlement Statement”) setting
forth the actual Purchase Price Allocations and
 
44

--------------------------------------------------------------------------------


 
Adjustments. Each Party shall provide the other such data and information as may
be reasonably requested to permit Seller to prepare the Final Settlement
Statement or to permit Buyer to perform or cause to be performed an audit of the
Final Settlement Statement. The Final Settlement Statement shall become final
and binding upon the parties on the thirtieth (30th) day following receipt
thereof by Buyer (the “Final Settlement Date”) unless Buyer gives written notice
of its disagreement (a “Notice of Disagreement”) to Seller prior to such date.
Any Notice of Disagreement shall specify in reasonable detail the dollar amount
and the nature and basis of any disagreement so asserted. If a Notice of
Disagreement is received by Seller in a timely manner, then the Parties shall
resolve the dispute evidenced by the Notice of Disagreement by mutual agreement,
or otherwise in accordance with Section 4.13.
 
(b)           If the amount of the adjusted Purchase Price as set forth on the
Final Settlement Statement exceeds the amount of the estimated Purchase Price
paid at the Closing, then Buyer shall pay in immediately available funds to
Seller the amount by which the Purchase Price as set forth on the Final
Settlement Statement exceeds the amount of the estimated Purchase Price paid at
the Closing within five (5) business days after the Final Settlement Date.  If
the amount of the adjusted Purchase Price as set forth on the Final Settlement
Statement is less than the amount of the estimated Purchase Price paid at the
Closing, then Seller shall pay in immediately available funds to Buyer the
amount by which the Purchase Price as set forth on the Final Settlement
Statement is less than the amount of the estimated Purchase Price paid at the
Closing within five (5) business days after the Final Settlement Date.
 
(c)           Pursuant to Section 10.02(b), the Purchase Price is to be reduced
by the value of Hydrocarbons produced during the period from the Effective Time
to the Closing Date. If Buyer shall receive any revenues attributable to such
Hydrocarbons for any reason for which Buyer has received a reduction in the
Purchase Price pursuant to this Section 10.04(c), Buyer shall promptly remit
same in immediately available funds to Seller. Likewise, if Seller shall for any
reason receive any of the proceeds of sale of Hydrocarbons produced and saved
from the Subject Interests and attributable to the period from and after the
Closing Date or any other revenues attributable to the ownership or operation of
the Assets from and after the Effective Time, Seller shall promptly remit same
in immediately available funds to Buyer.
 
45

--------------------------------------------------------------------------------


 
(d)           Except as otherwise provided in this Agreement, any costs and
expenses, including Taxes (other than income taxes) relating to the Assets which
are not reflected in the Final Settlement Statement shall be treated as follows:
 
(i)           All costs and expenses relating to the Assets for the period of
time prior to the Effective Time shall be the sole obligation of Seller and
Seller shall promptly pay, or if paid by Buyer, promptly reimburse Buyer in
immediately available funds for and indemnify, defend, and hold Buyer harmless
from and against the same; and
 
(ii)           All costs and expenses relating to the Assets for which Buyer is
responsible (being those incurred on or after the Effective Time) shall be the
sole obligation of Buyer and Buyer shall promptly pay, or if paid by Seller,
promptly reimburse Seller in immediately available funds for and indemnify,
defend, and hold Seller harmless from and against the same.
 
(e)           Purchase Price adjustments, if any, with respect to Title Defects
or Environmental Defects the cure or correction of which or a dispute with
respect to the same remains pending on the Final Settlement Date shall be made
on a date mutually agreed by the Parties, both acting reasonably.
 
Section 10.05                                Transfer Taxes.  All sales, use,
documentary, recording, stamp, transfer, and other taxes (other than taxes on
gross income, net income or gross receipts) and duties, levies, assessments,
fees, or other governmental charges incurred by or imposed with respect to the
property transfers undertaken pursuant to this Agreement shall be the
responsibility of, and shall be paid by, Buyer.  The Parties will reasonably
cooperate to eliminate or reduce the assessment of sales or use taxes to the
extent permitted by applicable Law.  If Seller (not Buyer) is required by
applicable Law to appeal or protest the assessment of sales or use taxes, Seller
shall protest the assessment of those taxes if Buyer requests Seller in writing
to make such appeal or protest, and, in such event, Buyer will reimburse Seller
all out-of-pocket expenses authorized by Buyer and incurred by Seller in
connection with such appeal or protest.
 
Section 10.06                                Ad Valorem and Similar Taxes.  All
ad valorem, property, production, severance, and similar Taxes attributable to
any period prior to the Effective Time will be paid by the Seller.  All ad
valorem, property, production, severance, and similar Taxes attributable to any
period on or after the Effective Time shall be paid by Buyer. Notwithstanding
anything to the contrary set forth in this Agreement, for
 
46

--------------------------------------------------------------------------------


 
all purposes of this Agreement, Taxes based on or measured by production of
Hydrocarbons or the value thereof shall be deemed attributable to the period
during which such production occurred regardless of the year when such Taxes are
assessed.  Seller shall provide written evidence to Buyer that it has paid all
Taxes for periods prior to the Effective Time that are payable after the
Effective Time including production Taxes in the state of Wyoming provided such
Taxes are based on production occurring prior to the Effective Time.
 
Section 10.07                                Actions of Seller at the
Closing.  At the Closing, Seller shall:
 
(a)           execute, acknowledge, and deliver to Buyer the Assignment in the
form of Exhibit E, effective as of the Effective Time, and such other
conveyances, assignments, transfers, bills of sale, and other instruments (in
form and substance mutually agreed upon by Buyer and Seller) as may be necessary
or desirable to convey the Assets to Buyer, including, without limitation
appropriate state and federal assignments of record title and operating rights;
 
(b)           execute, acknowledge, and deliver to Buyer such letters in lieu of
transfer or division orders as may be reasonably requested by Buyer no less than
five (5) business days prior to the Closing Date directing all purchasers of
production from the Subject Interests to make payment of proceeds attributable
to such production to Buyer from and after the later of the Closing Date or the
date operations and accounting functions are transferred to Buyer;
 
(c)           deliver to Buyer possession of the Assets (excluding the Records);
 
(d)           execute and deliver to Buyer an affidavit attesting to its
non-foreign status;
 
(e)           execute, acknowledge, and deliver any other agreements  provided
for herein or necessary or desirable to effect the transactions contemplated
hereby, including a corporate resolution certified by the Secretary or other
appropriate officer of Seller authorizing execution and performance of this
Agreement and the transactions contemplated hereby; and
 
47

--------------------------------------------------------------------------------


 
(f)           execute and deliver any documents or instruments required by any
Governmental Authority in order to transfer the operatorship of the Assets being
operated by Seller to Buyer.
 
Section 10.08                                Actions of Buyer at the
Closing.  At the Closing, Buyer shall:
 
(a)           pay the Purchase Price (as adjusted pursuant to the provisions
hereof) in immediately available funds pursuant to wire transfer instructions to
be provided by Seller to Buyer;
 
(b)           provide any necessary evidence including proof of proper bonding
and other qualifications to be entitled to take and actually take possession of
the Assets; and
 
(c)           execute, acknowledge, and deliver the Assignment and any other
agreements provided for herein or necessary or desirable to effect the
transactions contemplated hereby.
 
Section 10.09                                Recordation; Further Assurances.
 
(a)           Promptly following the Closing, Buyer shall cause the documents
identified in Section 9.04 and Section 10.07(a) to be recorded or filed in the
appropriate real property and other applicable records, in the order reasonably
agreed upon by the Parties, and Buyer shall promptly provide Seller copies of
all such recorded or filed instruments.
 
(b)           Subject to such additional period of time that Seller reasonably
requires to use the Records in the conduct of operations after Closing, Seller
shall make the Records available to be picked up by Buyer at the offices of
Seller during normal business hours within fifteen (15) days after the Closing,
to the extent the Records are in the possession of Seller and are not subject to
contractual restrictions on transferability. Seller shall have the right at its
sole expense to make and retain copies of any of the Records.
 
(c)           After the Closing Date, each Party, at the request of the other
Party and without additional consideration, shall execute and deliver, or shall
cause to be executed and delivered, from time to time such further instruments
of conveyance and transfer and shall take such other action as the other Party
may reasonably request to convey and deliver the Assets to Buyer and to
accomplish the orderly transfer of the Assets to Buyer in the manner
contemplated by this Agreement. After the Closing, the Parties will cooperate to
have all proceeds received attributable to the Assets to be paid to the proper
Party hereunder and to have all expenditures to be made with respect to the
Assets be made by the proper Party hereunder.
 
48

--------------------------------------------------------------------------------


 
ARTICLE 11
 


 
TERMINATION
 
Section 11.01                                Right of Termination.  This
Agreement may be terminated at any time at or prior to the Closing:
 
(a)           by mutual written consent of the Parties;
 
(b)           by Seller on the Closing Date if the conditions set forth in
Article 8 have not been satisfied in all material respects by Buyer or waived by
Seller in writing by the Closing Date;
 
(c)           by Buyer on the Closing Date if the conditions set forth in
Article 9 have not been satisfied in all material respects by Seller or waived
by Buyer in writing by the Closing Date;
 
(d)           by either Buyer or Seller if the Closing shall not have occurred
by March 31, 2010;
 
(e)           by either Buyer or Seller if any Governmental Authority shall have
issued a final and non-appealable order, judgment or decree or taken any other
final and non-appealable action challenging, restraining, enjoining,
prohibiting, or invalidating the consummation of any of the transactions
contemplated herein;
 
(f)           by either Buyer or Seller if (i) the aggregate amount of the Title
Defect Values with respect to all Title Defects asserted by Buyer reasonably and
in good faith, and that have not been cured to Buyer’s reasonable satisfaction
prior to the Closing Date (net of the aggregate amount of the Purchase Price
Adjustments for all Title Benefits) plus (ii) the aggregate amount of the
Environmental Defect Values with respect to all Environmental Defects asserted
by Buyer reasonably and in good faith, and that have not been cured to Buyer’s
reasonable satisfaction prior to the Closing Date plus (iii) the aggregate
amount of all Casualty Losses exceeds twenty percent (20%) of the unadjusted
Purchase Price;
 
49

--------------------------------------------------------------------------------


 
(g)           by either Buyer or Seller if between execution of this Agreement
and Closing, an event should occur having a Material Adverse Effect on the
ownership, operation, or value of the Assets; or
 
(h)           as otherwise provided herein.
 
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to Sections 11.01(b), 11.01(c), or 11.01(d) above if such
Party is at such time in Breach of any provision of this Agreement, or such
Party instigates a proceeding of the nature described in Section 8.03 or Section
9.03.
 
Section 11.02                                Effect of Termination.  In the
event that the Closing does not occur as a result of any Party exercising its
right to terminate pursuant to Section 11.01, then except as set forth in
Section 2.02, this Agreement shall be null and void and no Party shall have any
further rights or obligations under this Agreement; provided, that, nothing
herein shall relieve any Party from any liability for any Breach hereof or any
liability that has accrued prior to the date of such termination, which
liability, and the applicable terms and provisions of this Agreement, shall
survive such termination.
 
Section 11.03                                Attorneys’ Fees, Etc.  If either
Party to this Agreement resorts to legal proceedings to enforce this Agreement,
the prevailing Party in such proceedings shall be entitled to recover all costs
incurred by such Party, including reasonable attorneys’ fees, in addition to any
other relief to which such Party may be entitled.
 
ARTICLE 12
 


 
ASSUMPTION AND INDEMNIFICATION
 
Section 12.01                                Buyer’s Obligations after
Closing.  Upon and after Closing, except to the extent reflected in upward
Purchase Price Allocations and Adjustments, Buyer will assume and perform all
the obligations, liabilities, and duties relating or with respect to the
ownership and/or operation of the Assets that are attributable to periods on or
after the Effective Time, together with the Plugging and Abandonment
Obligations, the Environmental Obligations, and all other obligations assumed by
Buyer under this Agreement (collectively, the “Assumed Obligations”). Without
limiting the generality of the foregoing, the Assumed Obligations shall also
specifically include:
 
(a)           Responsibility for the performance of all express and implied
obligations under the instruments described in Exhibit A, together with all
other instruments in the chain of title to such Assets, the Leases, the
Contracts, the Surface Agreements, the Permits, and all other orders, contracts,
and agreements to which the Assets are subject, including the payment of
royalties and overriding royalties, in each case to the extent attributable to
the periods on or after the Effective Time;
 
50

--------------------------------------------------------------------------------


 
(b)           Responsibility for payment of all amounts held in suspense
accounts by Seller as of the Closing Date, and for which the Purchase Price is
adjusted pursuant to Section 10.02(b), without regard to whether such suspense
amounts relate to periods before or after the Effective Time. Seller covenants
and agrees to provide to Buyer with the Records, the owner name, address, and
tax identification number (if known by Seller), the reason such amounts are in
suspense, the amount of suspense funds for each such owner making up the total
of such funds, and all other information with respect thereto required to be
provided to the owner or to the state under the laws, rules, and regulations of
the affected jurisdiction. To the extent practicable, Seller shall provide such
information in the electronic or computer sensible form maintained by Seller.
Seller shall remain responsible for the payment of any statutory interest and
penalties which may have accrued prior to the Effective Time with respect to
such suspense amounts, whether payable to the interest owner or to any state
agency in connection with unclaimed property laws, to the extent such interest
and penalties are not included in the amount deducted from the Purchase Price
pursuant to Section 10.02(b);
 
(c)           Responsibility for compliance with all Laws now or hereafter in
effect pertaining to the Assets, and the procurement and maintenance of all
permits, consents, and authorizations of or required by Governmental Authorities
in connection with the Assets, attributable to periods on or after the Effective
Time; and
 
(d)           Responsibility for all obligations with respect to Production
Imbalances attributable to the Assets, whether attributable to periods before or
after the Effective Time.
 
Section 12.02                                Seller’s Obligations after
Closing.  After Closing, Seller will retain responsibility for (a) the payment
of all operating expenses and capital expenditures related to the Assets and
attributable to Seller’s ownership and/or operation of the Assets prior to the
Effective Time, but not including the AFEs set forth in Schedule 5.08, (b)
severance, ad valorem, production, property, personal property, and similar
Taxes measured by the value of the Assets or measured by
 
51

--------------------------------------------------------------------------------


 
the production of Hydrocarbons attributable to all periods prior to the
Effective Time, (c) the payment of all broker’s and finder’s fees of Seller in
connection with the transactions contemplated by this Agreement, (d) the
obligations, liabilities, and duties of Seller relating or with respect to the
ownership and/or operation of the Assets that are attributable to periods prior
to the Effective Time other than the Plugging and Abandonment Obligations and
the Environmental Obligations, and (e) Seller’s proportionate share of any third
party Claims with respect to payments of lease royalties in respect of the
Leases attributable to periods prior to the Effective Time (collectively the
“Retained Obligations”).
 
Section 12.03                                Plugging and Abandonment
Obligations.
 
(a)           Buyer’s Obligations.  Provided Closing occurs and to the extent
not otherwise addressed by the express provisions of this Agreement, Buyer
assumes full responsibility and liability for the following plugging and
abandonment obligations related to the Assets (the “Plugging and Abandonment
Obligations”), regardless of whether they are attributable to the ownership or
operation of the Assets before or after the Effective Time:
 
(i)           The necessary and proper plugging, replugging, and abandonment of
all wells on the Assets, whether plugged and abandoned before or after the
Effective Time, in compliance with applicable Laws and the terms of the Leases;
 
(ii)           The necessary and proper decommissioning, removal, abandonment,
and disposal of all structures, pipelines, Facilities, Equipment, abandoned
Assets, junk, and other personal property located on or comprising any part of
the Assets in compliance with applicable Laws and the terms of the Leases;
 
(iii)           The necessary and proper capping and burying of all associated
flow lines located on or comprising any part of the Assets, to the extent
required by applicable Laws, the Leases, the Contracts, or other agreements;
 
(iv)           The necessary and proper restoration of the Assets, both surface
and subsurface, in compliance with any applicable Laws, the Leases, the Surface
Agreements, the Contracts, or any other applicable agreements;
 
52

--------------------------------------------------------------------------------


 
(v)           To the extent not addressed by operation of Article 4, any
necessary clean-up or disposal of any part of the Assets contaminated by NORM,
asbestos containing materials, lead based paint, or any other substances or
materials considered to be hazardous under Laws, including Environmental Laws,
and Laws relating to the protection of natural resources;
 
(vi)           All obligations arising from contractual requirements, and
demands made by Governmental Authorities or parties claiming a vested interest
in any part of the Assets; and
 
(vii)           Obtaining and maintaining all bonds and securities, including
supplemental or additional bonds or other securities, that may be required by
contract or by Governmental Authorities.
 
(b)           Standard of Operations. Buyer shall conduct all Plugging and
Abandonment Obligations and all other operations with respect to the Assets in a
good and workmanlike manner and in compliance with all Laws, including
Environmental Laws and Laws (now or hereafter in effect) relating to the
protection of natural resources.
 
Section 12.04                                Environmental
Obligations.  Provided Closing occurs and to the extent not otherwise addressed
by the express provisions of this Agreement, Buyer assumes full responsibility
and liability for the following occurrences, events, conditions, and activities
on, or related to, or attributable to Seller’s ownership or operation of the
Assets (the “Environmental Obligations”) regardless of whether arising from
Seller’s ownership or operation of, or relating to, the Assets before or after
the Effective Time, and regardless of whether resulting from any acts or
omissions of Seller or its Representatives (INCLUDING THOSE ARISING FROM THE
SOLE, JOINT, OR CONCURRENT NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), STRICT LIABILITY, OR OTHER LEGAL FAULT OF SELLER OR ANY OF SELLER’S
REPRESENTATIVES) or the condition, including the environmental condition of the
Assets when acquired:
 
(a)           Environmental pollution or contamination, including pollution or
contamination of the soil, groundwater, or air by Hydrocarbons, drilling fluid
and other chemicals, brine, produced water, NORM, asbestos containing materials,
lead based paint, mercury, or any other substance, and any other violation of
Environmental Laws or Laws now or hereafter in effect relating to the protection
of natural resources;
 
53

--------------------------------------------------------------------------------


 
(b)           Underground injection activities and waste disposal;
 
(c)           Clean-up responses, and the cost of remediation, control,
assessment, or compliance with respect to surface and subsurface pollution
caused by spills, pits, ponds, lagoons, or storage tanks;
 
(d)           Failure to comply with applicable land use, surface disturbance,
licensing, or notification requirements;
 
(e)           Disposal on the Assets of any hazardous substances, wastes,
materials, and products generated by or used in connection with the ownership,
development, operation, or abandonment of any part of the Assets; and
 
(f)           Non-compliance with Environmental Laws (now or hereafter in
effect).
 
Section 12.05                                Definition of Claims.  Except as
expressly provided in Section 4.09(a)(ix) and Section 7.03(a) that specifically
operate to include Buyer, the term “Claims” means any and all direct or
indirect, demands, claims, notices of violation, notices of probable violation,
filings, investigations, administrative proceedings, actions, causes of action,
suits, other legal proceedings, judgments, assessments, damages, deficiencies,
Taxes, penalties, fines, obligations, responsibilities, liabilities, payments,
charges, losses, costs, and expenses (including costs and expenses of operating
the Assets) of any kind or character asserted by a third party (whether or not
asserted prior to Closing, and whether known or unknown, fixed or unfixed,
conditional or unconditional, based on negligence, strict liability or
otherwise, choate or inchoate, liquidated or unliquidated, secured or unsecured,
accrued, absolute, contingent, or other legal theory), including penalties and
interest on any amount payable as a result of any of the foregoing, any legal or
other costs and expenses incurred in connection with investigating or defending
any Claim, and all amounts paid in settlement of Claims. Without limiting the
generality of the foregoing, the term “Claims” specifically includes any and all
Claims arising from, attributable to or incurred in connection with any (a)
breach of contract, (b) loss or damage to property, injury to or death of
persons, and other tortuous injury and (c) violations of applicable Laws,
including Laws relating to the protection of natural resources, Environmental
Laws (each as now or hereafter in effect) and any other legal right or duty
actionable at law or equity.
 
54

--------------------------------------------------------------------------------


 
Section 12.06                                Application of Indemnities.
 
(a)           All indemnities set forth in this Agreement extend to the
officers, directors, partners, managers, members, shareholders, agents,
contractors, employees, and affiliates of the indemnified party
(“Representatives”).
 
(b)           UNLESS THIS AGREEMENT EXPRESSLY PROVIDES TO THE CONTRARY, THE
INDEMNITY AND RELEASE, AND WAIVER AND ASSUMPTION PROVISIONS SET FORTH IN THIS
AGREEMENT APPLY, REGARDLESS OF WHETHER THE INDEMNIFIED PARTY (OR ITS
REPRESENTATIVES) CAUSES, IN WHOLE OR PART, AN INDEMNIFIED CLAIM, INCLUDING
INDEMNIFIED CLAIMS ARISING OUT OF OR RESULTING, IN WHOLE OR IN PART, FROM, OUT
OF, OR IN CONNECTION WITH THE CONDITION OF THE ASSETS OR THE SOLE, JOINT, OR
CONCURRENT NEGLIGENCE (BUT NOT SECURITIES FRAUD CLAIMS THAT REQUIRE SCIENTER OR
KNOWLEDGE AS ONE ELEMENT OF THE CAUSE OF ACTION, GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, OR FRAUD BY THE INDEMNIFIED PARTY),  STRICT LIABILITY, OR OTHER
LEGAL FAULT OF THE INDEMNIFIED PARTY OR ANY OF ITS REPRESENTATIVES.
 
(c)           NEITHER BUYER NOR SELLER SHALL BE ENTITLED TO RECOVER FROM THE
OTHER PARTY, RESPECTIVELY, AND EACH PARTY RELEASES THE OTHER PARTY FROM AND
WAIVES, ANY LOSSES, COSTS, EXPENSES, OR DAMAGES ARISING UNDER THIS AGREEMENT OR
IN CONNECTION WITH OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT ANY AMOUNT IN EXCESS OF THE ACTUAL COMPENSATORY DAMAGES SUFFERED BY
SUCH PARTY EXCEPT THAT IF THE DISPUTE BETWEEN SELLER AND BUYER IS BASED ON A
FAILURE OF THE TRANSACTION CONTEMPLATED HEREBY TO CLOSE, THE SOLE AND EXCLUSIVE
REMEDIES SHALL BE THOSE PROVIDED FOR IN SECTION 2.02. BUYER AND SELLER WAIVE,
AND RELEASE EACH OTHER FROM ANY RIGHT TO RECOVER PUNITIVE, SPECIAL, EXEMPLARY,
AND CONSEQUENTIAL DAMAGES ARISING IN CONNECTION WITH OR WITH
 
55

--------------------------------------------------------------------------------


 
RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT; PROVIDED, HOWEVER,
ANY SUCH DAMAGES RECOVERED BY A THIRD PARTY (OTHER THAN SUBSIDIARIES,
AFFILIATES, OR PARENTS OF A PARTY) FOR WHICH A PARTY OWES THE OTHER PARTY AN
INDEMNITY UNDER THIS AGREEMENT SHALL NOT BE WAIVED. BUYER AND SELLER ACKNOWLEDGE
THAT THIS STATEMENT IS CONSPICUOUS.
 
(d)           The indemnities of the indemnifying Party in this Agreement do not
cover or include any amounts that the indemnified party may legally recoup from
other third party owners under applicable joint operating agreements or other
agreements, and for which the indemnified party is reimbursed by any third
party. The indemnifying Party will pay all costs incurred by the indemnified
party in obtaining reimbursement from third parties. There will be no upward or
downward adjustment in the Purchase Price as a result of any matter for which
Buyer or Seller is indemnified under this Agreement.
 
Section 12.07                                Buyer’s Indemnity.  Buyer shall
release and indemnify, defend and hold Seller and its Representatives harmless
from and against any and all Claims caused by, resulting from, or incidental to
the Assumed Obligations, and any Claims caused by, resulting from, or
attributable to (a) any inaccuracy of any representation or warranty of Buyer
set forth in this Agreement, or (b) any Breach of, or failure to perform or
satisfy any of the covenants and obligations of Buyer hereunder.
 
Section 12.08                                Seller’s Indemnity.  Subject to
Section 12.10, Seller shall release and indemnify, defend and hold Buyer and its
Representatives harmless from and against any and all Claims caused by,
resulting from, or incidental to the Retained Obligations, and any Claims caused
by, or resulting from, or attributable to (a) the Breach of any representation
or warranty of Seller set forth in Section 5.04 to 5.06, inclusive, of this
Agreement, and (b) any Breach of, or failure to perform or satisfy, any of the
covenants and obligations of Seller hereunder.
 
Section 12.09                                Notices and Defense of Indemnified
Claims.  Each Party shall immediately notify the other Party of any Claim of
which it becomes aware and for which it is entitled to indemnification from the
other Party under this Agreement. The indemnifying Party shall be obligated to
defend, at the indemnifying Party’s sole expense, any litigation or other
administrative or adversarial proceeding
 
56

--------------------------------------------------------------------------------


 
against the indemnified Party relating to any Claim for which the indemnifying
Party has agreed to release and indemnify and hold the indemnified Party
harmless under this Agreement; provided, however, that the failure to give such
notice shall not relieve the indemnifying Party from its obligations unless such
failure to give notice actually prejudices the indemnifying Party and so long as
the notice is given within the period set forth in Section 12.10.  The
indemnified Party shall have the right to participate with the indemnifying
Party in the defense of any such Claim at its own expense.
 
Section 12.10                                Survival.  Except as specifically
provided in Section 10.04, Section 12.01, Section 12.02, Section 12.07, Section
12.08, this Section 12.10, Section 14.03 and Section 14.15, the representations,
warranties, covenants, and agreements of the Parties set forth herein shall not
survive the Closing and the consummation of the transactions contemplated
hereby, and Buyer and Seller each covenant not to sue the other based upon any
alleged Breach of any such representations or warranties that do not survive the
Closing. The indemnity of Seller as provided in Section 12.08 shall survive only
for a period of twenty-four (24) months after the Closing. Notwithstanding
anything to the contrary, Buyer shall not be entitled to make, and hereby waives
the right to assert, any claim for indemnity pursuant to the provisions of this
Article 12 against Seller unless Buyer seeks indemnification for such claim by a
written notice received by Seller on or before the date that is twenty-four (24)
months after the Closing Date (the “Expiration Date”). Anything in this
Agreement to the contrary notwithstanding, after the Expiration Date, all of the
Retained Liabilities and all of Seller’s other liabilities and obligations with
respect to the Assets (and all Claims with respect thereto) shall be deemed and
constitute Assumed Obligations except to the extent of any Claims of which Buyer
notifies Seller on or before the Expiration Date in accordance with this
Agreement.
 
Section 12.11                                Exclusive Remedy.  The terms and
provisions of this Article 12 and those provided in Article 2, Article 4,
Article 7, Article 8, Article 9, Article 10, and Article 11 shall be the sole
and exclusive remedy of each of the Parties indemnified hereunder with respect
to the representations, warranties, covenants, and agreements of the Parties set
forth in this Agreement and the other documents executed and delivered
hereunder; provided, however, that the terms of this Section 12.11 shall not be
applicable to the extent that a Party has committed fraud, securities fraud
(where one of the elements of the cause of action is scienter or knowledge),
willful misconduct, or gross negligence.
 
57

--------------------------------------------------------------------------------


 
Section 12.12                                Defenses and Counterclaims.  Each
Party that is required to assume any obligation or liability of the other Party
pursuant to this Agreement or that is required to release and defend, indemnify
or hold the other Party harmless hereunder shall, notwithstanding any other
provision hereof to the contrary, be entitled to the use and benefit of all
defenses (legal and equitable) and counterclaims of such other Party in defense
of third party Claims arising out of any such assumption or indemnification.
 
Section 12.13                                Anti-Indemnity Statute.  Buyer and
Seller agree that with respect to any statutory limitations now or hereafter in
effect affecting the validity or enforceability of the indemnities provided for
in this Agreement, such indemnities shall be deemed amended in order to comply
with such limitations. This provision concerning statutory limitations shall not
apply to indemnities for all liabilities of the indemnifying Party which are
covered by such Party’s insurance.
 
ARTICLE 13
 


 
DISCLAIMERS; CASUALTY LOSS AND CONDEMNATION
 
Section 13.01                                Disclaimers of Representations and
Warranties.  The express representations and warranties of Seller contained in
this Agreement are exclusive and are in lieu of all other representations and
warranties, whether express, implied, at common law, or statutory. BUYER
ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND
NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE, RELATING TO (a)
PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES, INFORMATION IN
RESPECT OF PRODUCTION IMBALANCES, OR THE QUALITY, QUANTITY, OR VOLUME OF THE
RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (b) THE ACCURACY,
COMPLETENESS, OR MATERIALITY OR SIGNIFICANCE OF ANY INFORMATION, DATA,
GEOLOGICAL AND GEOPHYSICAL DATA (INCLUDING ANY INTERPRETATIONS OR DERIVATIVES
BASED THEREON), OR OTHER MATERIALS (WRITTEN OR ORAL) CONSTITUTING PART OF THE
ASSETS, NOW, HERETOFORE, OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF
SELLER, (c) THE CONDITION, INCLUDING, THE ENVIRONMENTAL CONDITION OF THE ASSETS,
AND (d) THE COMPLIANCE OF
 
58

--------------------------------------------------------------------------------


 
SELLER’S PAST PRACTICES WITH THE TERMS AND PROVISIONS OF ANY AGREEMENT
IDENTIFIED IN EXHIBIT A, OR ANY SURFACE AGREEMENT, PERMIT, CONTRACT, OR
APPLICABLE LAWS, INCLUDING ENVIRONMENTAL LAWS AND LAWS RELATING TO THE
PROTECTION OF NATURAL RESOURCES, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
ARTICLE 5. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, SELLER
EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES, AS TO PERSONAL
PROPERTY, EQUIPMENT, INVENTORY, MACHINERY, FIXTURES, BUILDINGS, OFFICES,
TRAILERS, ROLLING STOCK, VEHICLES, AND GEOLOGICAL AND GEOPHYSICAL DATA
(INCLUDING ANY INTERPRETATIONS OR DERIVATIVES BASED THEREON)  CONSTITUTING A
PART OF THE ASSETS (i) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (ii)
ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (iii) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(iv) ANY IMPLIED OR EXPRESS WARRANTY THAT ANY DATA TRANSFERRED PURSUANT HERETO
IS NONINFRINGING, (v) ANY RIGHTS OF PURCHASERS UNDER APPROPRIATE STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (vi) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN,
(vii) ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAWS, AND (viii)
ANY IMPLIED OR EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, OR LAWS RELATING
TO THE PROTECTION OF THE ENVIRONMENT, HEALTH, SAFETY, OR NATURAL RESOURCES OR
RELATING TO THE RELEASE OF MATERIALS INTO THE ENVIRONMENT, INCLUDING ASBESTOS
CONTAINING MATERIAL, LEAD BASED PAINT, MERCURY, OR ANY OTHER HAZARDOUS
SUBSTANCES OR WASTES, IT BEING THE EXPRESS INTENTION OF BUYER AND SELLER THAT
THE ASSETS, INCLUDING ALL PERSONAL PROPERTY, EQUIPMENT, FACILITIES, INVENTORY,
MACHINERY, FIXTURES, BUILDINGS, OFFICES, TRAILERS, VEHICLES, AND ROLLING STOCK
INCLUDED IN THE ASSETS, SHALL BE CONVEYED TO BUYER, AND BUYER SHALL ACCEPT THE
SAME, AS IS, WHERE IS, WITH ALL FAULTS AND IN THEIR PRESENT CONDITION AND STATE
OF REPAIR. BUYER REPRESENTS AND
 
59

--------------------------------------------------------------------------------


 
WARRANTS TO SELLER THAT BUYER WILL MAKE, OR CAUSE TO BE MADE SUCH INSPECTIONS
WITH RESPECT TO SUCH ASSETS AS BUYER DEEMS APPROPRIATE. SELLER AND BUYER AGREE
THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAWS (INCLUDING ENVIRONMENTAL LAWS
AND LAWS RELATING TO THE PROTECTION OF NATURAL RESOURCES, HEALTH, SAFETY, OR THE
ENVIRONMENT) TO BE EFFECTIVE, THE DISCLAIMERS OF THE WARRANTIES CONTAINED IN
THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR ALL PURPOSES.
 
Section 13.02                                NORM.  BUYER ACKNOWLEDGES THAT IT
HAS BEEN INFORMED THAT OIL AND GAS PRODUCING FORMATIONS CAN CONTAIN NATURALLY
OCCURRING RADIOACTIVE MATERIAL (“NORM”). SCALE FORMATION OR SLUDGE DEPOSITS CAN
CONCENTRATE LOW LEVELS OF NORM ON EQUIPMENT AND OTHER ASSETS. THE ASSETS SUBJECT
TO THIS AGREEMENT MAY HAVE LEVELS OF NORM ABOVE BACKGROUND LEVELS, AND A HEALTH
HAZARD MAY EXIST IN CONNECTION WITH THE ASSETS BY REASON THEREOF. THEREFORE,
BUYER MAY NEED TO AND SHALL FOLLOW SAFETY PROCEDURES WHEN HANDLING THE EQUIPMENT
AND OTHER ASSETS.
 
Section 13.03                                Casualty Loss; Condemnation.
 
(a)           Except as otherwise provided in this Agreement, Buyer shall assume
all risk of loss with respect to, and any change in the condition of, the Assets
from and after the Effective Time, including with respect to the depletion of
Hydrocarbons, the watering-out of any well, the collapse of casing, sand
infiltration of wells, and the depreciation of personal property.
 
(b)           Prior to the Closing, there shall not have been a material adverse
change in the Assets taken as a whole caused by an event of casualty (a
“Casualty”), including but not limited to, volcanic eruptions, acts of God,
fire, explosion, earthquake, wind storm, flood, drought, condemnation, the
exercise of any right of eminent domain, confiscation, or seizure, but excepting
depletion due to normal production and depreciation or failure of equipment or
casing.
 
(c)           If, prior to the Closing, a Casualty occurs (or Casualties occur)
which results in a reduction in the value of the Assets in excess of fifteen
percent (15%) of the Purchase Price (“Casualty Loss”), Buyer or Seller may
 
60

--------------------------------------------------------------------------------


 
elect to terminate this Agreement.  If this Agreement is not so terminated, then
this Agreement shall remain in full force and effect notwithstanding any such
Casualty Loss, and, at Buyer’s sole option, (i) Seller shall retain such Asset
subject to such Casualty and such Asset shall be the subject of an adjustment to
the Purchase Price in the same manner set forth in Section 4.03 hereof, or (ii)
at the Closing, Seller shall pay to Buyer all sums paid to Seller by reason of
such Casualty Loss, provided, however, that the Purchase Price shall not be
adjusted by reason of such payment, and Seller shall assign, transfer, and set
over unto Buyer all of the right, title, and interest of Seller in and to such
Asset and any unpaid awards or other payments arising out of such Casualty Loss.
 
(d)           For purpose of determining the value of a Casualty Loss, the
Parties shall use the same methodology as applied in determining the value of a
Title Defect as set forth in Section 4.03(a).
 
ARTICLE 14
 


 
MISCELLANEOUS
 
Section 14.01                                Names.  As soon as reasonably
possible after the Closing, but in no event later than 45 days after the
Closing, Buyer shall remove the names of Seller and its affiliates, and all
variations thereof, from all of the Assets and make the requisite filings with,
and provide the requisite notices to, the appropriate Governmental Authorities
to place the title or other indicia or responsibility of ownership, including
operation of the Assets where applicable, in a name other than the name of the
Seller or any of its affiliates, or any variations thereof.
 
Section 14.02                                Expenses.  Each Party shall be
solely responsible for all expenses, including due diligence expenses, incurred
by it in connection with this transaction, and neither Party shall be entitled
to any reimbursement for any such expenses from the other Party.
 
Section 14.03                                Document Retention.  As used in
this Section 14.03, the term “Documents” shall mean all files, documents, books,
records, and other data delivered to Buyer by Seller pursuant to the provisions
of this Agreement (other than those that Seller has retained either the original
or a copy of), including financial and tax accounting records; land, title and
division order files; contracts; engineering and well files; and books and
records related to the operation of the Assets prior to the Closing Date. Buyer
shall retain and preserve the Documents for a period of no less than seven (7)
years following the Closing Date (or for such
 
61

--------------------------------------------------------------------------------


 
longer period as may be required by Laws of any Governmental Authority), and
shall allow Seller or its representatives to inspect the Documents at reasonable
times and upon reasonable notice during regular business hours during such time
period. Seller shall have the right during such period to make copies of any of
the Documents at its expense.
 
Section 14.04                                Entire Agreement.  This Agreement,
the documents to be executed and delivered hereunder, and the Exhibits,
Schedules, and Appendices attached hereto constitute the entire agreement
between the Parties pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations, and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof; provided,
however, that this Agreement does not supersede that certain Data Secrecy
Agreement dated effective October 23, 2009, by and between the Seller and Buyer,
which agreement shall not survive the Closing.  No supplement, amendment,
alteration, modification, or waiver of this Agreement shall be binding unless
executed in writing by each of the Parties and specifically referencing this
Agreement.
 
Section 14.05                                Waiver.  No waiver of any provision
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.
 
Section 14.06                                Construction.  The captions in this
Agreement are for convenience only and shall not be considered a part of or
affect the construction or interpretation of any provision of this Agreement.
 
Section 14.07                                No Third Party
Beneficiaries.  Except as provided in Section 12.06(a), nothing in this
Agreement shall provide any benefit to any third party or entitle any third
party to any claim, cause of action, remedy, or right of any kind, it being the
intent of the Parties that this Agreement shall not be construed as a third
party beneficiary contract.
 
Section 14.08                                Assignment.  Except as provided in
Section 2.04, no Party may assign or delegate any of its rights or duties
hereunder to any individual or entity other than an affiliate of such Party
without the prior written consent of the other Party and any assignment made
without such consent shall be void. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors, assigns, and legal
representatives.  Notwithstanding any assignment to an affiliate, Buyer shall
nevertheless remain liable to Seller in accordance with the terms of this
Agreement.
 
62

--------------------------------------------------------------------------------


 
Section 14.09                                Governing Law; Venue.  This
Agreement, the other documents delivered pursuant hereto, and the legal
relations between the Parties shall be governed and construed in accordance with
the laws of the State of Colorado. Any litigation arising out of this Agreement
shall only be brought before the Federal or state courts sitting in the City and
County of Denver, Colorado, and the Parties irrevocably waive any right to
choose or request any other venue.
 
Section 14.10                                Notices.  Any notice,
communication, request, instruction, or other document required or permitted
hereunder (including notices of Title Defects and Environmental Defects) shall
be given in writing and delivered in person or sent by U.S. Mail postage
prepaid, return receipt requested, overnight delivery service, electronically,
or facsimile to the addresses of Seller and Buyer set forth below. Any such
notice shall be effective and deemed given only upon receipt.
 
Seller:
ST. MARY LAND & EXPLORATION COMPANY
777 N. Eldridge Parkway, Suite 1000
Houston, TX 77079
Attention:  Kenneth Knott
Fax No.:  281-677-2810
Tel. No.:  281-677-2791
Email: kknott@stmaryland.com
 
With a copy which shall not constitute notice to:
ST. MARY LAND & EXPLORATION COMPANY
1776 Lincoln Street, Suite 700
Denver, CO 80203
Attention:  Milam Randolph Pharo
Fax No.:  303-861-0934
Tel. No.:  303-863-4313
Email: rpharo@stmaryland.com
 

 
63

--------------------------------------------------------------------------------


 
Buyer:
LEGACY RESERVES OPERATING LP
303 W. Wall Street, Suite 1400
Midland, TX 79701
Attention: Kyle McGraw
Fax No.:  432-686-8318
Tel. No.:  432-689-5200
Email: kmgraw@legacylp.com



 
Either Party may, by written notice delivered to the other Party, change its
address for notice purposes hereunder.
 
Section 14.11                                Severability.  If any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect and the Parties
shall negotiate in good faith to modify this Agreement so as to effect their
original intent as closely as possible in an acceptable manner to the end that
the transactions contemplated hereby are fulfilled to the extent possible.
 
Section 14.12                                Interpretation.  This Agreement
shall be deemed and considered for all purposes to have been jointly prepared by
the Parties, and shall not be construed against any one Party (nor shall any
inference or presumption be made) on the basis of who drafted this Agreement or
any particular provision hereof, who supplied the form of Agreement, or any
other event of the negotiation, drafting, or execution of this Agreement. Each
Party agrees that this Agreement has been purposefully drawn and correctly
reflects its understanding of the transaction that it contemplates. In
construing this Agreement, the following principles will apply:
 
(a)           A defined term has its defined meaning throughout this Agreement
and each Exhibit and Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined.
 
(b)           If there is any conflict or inconsistency between the provisions
of the main body of this Agreement and the provisions of any Exhibit or Schedule
hereto, the provisions of this Agreement shall take precedence. If there is any
conflict between the provisions of any Assignment or other transaction documents
attached to this Agreement as an Exhibit and the provisions of any Assignment
and other transaction documents actually executed by the parties, the provisions
of the executed Assignment and other executed transaction documents shall take
precedence.
 
64

--------------------------------------------------------------------------------


 
(c)           Schedules and Exhibits referred to herein are hereby incorporated
and made a part of this Agreement for all purposes by such reference.
 
(d)           The omission of certain provisions of this Agreement from the
Assignment does not constitute a conflict or inconsistency between this
Agreement and the Assignment, and will not effect a merger of the omitted
provisions. To the fullest extent permitted by Laws, all provisions of this
Agreement are hereby deemed incorporated into the Assignment by reference.
 
(e)           The words “includes” and “including” and their derivatives means
“includes, but not limited to” or “including, but not limited to,” and
corresponding derivative meanings.
 
(f)           The Article, Section, Exhibit, and Schedules references in this
Agreement refer to the Articles, Sections, Exhibits, and Schedules of this
Agreement. The headings and titles in this Agreement are for convenience only
and shall have no significance in interpreting or otherwise affect the meaning
of this Agreement.
 
(g)           The terms “knowledge” or “knowingly,” whether or not capitalized,
shall mean the actual knowledge of a Party’s employees who, as of Closing are in
a supervisory capacity responsible for the ownership and operation of the Assets
and any material facts relating thereto, after a due and diligent inquiry.
 
(h)           The adjective, “material”, whether or not capitalized, shall mean
a situation, circumstance, consequence, or concept whose relevance to the
transactions contemplated by this Agreement as a whole is of significance, and
would not be considered a small or insignificant deviation from the terms of
this Agreement.
 
(i)           The term “Material Adverse Effect” shall mean any defect,
condition, change, or effect (other than with respect to which an adjustment to
the Purchase Price has been made) that when taken together with all other such
defects, conditions, changes, and effects significantly diminishes the value,
use, operations, or development of the Assets, taken as a whole. Notwithstanding
the foregoing, the following shall not be considered in determining whether a
Material Adverse Effect has occurred:
 
65

--------------------------------------------------------------------------------


 
(i)           Fluctuations in commodity prices;
 
(ii)           Changes in Laws or Environmental Laws; or
 
(iii)           Changes in the oil and gas industry that do not have a
disproportionate impact on the ownership and operation of the Assets.
 
(j)           “Breach” shall mean any breach of, or any falsity or inaccuracy
in, any representation or warranty or any breach of, or failure to perform or
comply with, any covenant or obligation, in or of this Agreement or any other
contract, agreement, or instrument contemplated by this Agreement or any event
which with the passing of time or the giving or notice, of both, would
constitute such a breach, inaccuracy, or failure; provided that to constitute a
Breach, such breach, inaccuracy, or failure must be material to the subject
matter regarding which the Breach is asserted.
 
(k)           “Tax” means all taxes and any other assessments, duties, fees,
levies, or other charges imposed by a Governmental Authority based on or
measured by the value of the Assets, the production of Hydrocarbons, the receipt
of proceeds with respect to such Assets or Hydrocarbons, or otherwise related in
any manner or attributable to the Assets or the production of Hydrocarbons
including any production tax, windfall profits tax, severance tax, personal
property tax, real property tax, or ad valorem tax, together with any interest,
fine, or penalty thereon, or in addition thereto.
 
(l)           The plural shall be deemed to include the singular, and vice
versa.
 
Section 14.13                                Time of the Essence.  Time shall be
of the essence with respect to all time periods and notice periods set forth in
this Agreement.
 
Section 14.14                                Counterpart Execution.  This
Agreement may be executed in any number of counterparts, and each counterpart
hereof shall be effective as to each Party that executes the same whether or not
all of such Parties execute the same counterpart. If counterparts of this
Agreement are executed, the signature pages from various counterparts may be
combined into one composite instrument for all purposes. All counterparts
together shall constitute only one Agreement, but each
 
66

--------------------------------------------------------------------------------


 
counterpart shall be considered an original.  In the event that this Agreement
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
date file, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.  To facilitate the execution and recording of the conveyance of the
Assets from Seller to Buyer, the Parties agree that they may execute multiple
assignments substantially in the form attached as Exhibit E which contain only
that portion of the Assets that are located in a particular county, and all such
assignments shall constitute a single conveyance of the Assets from Seller to
Buyer.
 
Section 14.15. Audit Rights.   Seller agrees to make available to Buyer prior to
and for a period of twelve (12) months following the Closing any and all
existing information and documents in the possession of Seller that Buyer may
reasonably require to comply with Buyer’s tax and financial reporting
requirements and audits.  Without limiting the generality of the foregoing,
Seller will use its commercially reasonable efforts after execution of this
Agreement and for twelve (12) months following Closing to cooperate with the
independent auditors chosen and paid for by Buyer (“Buyer’s Auditor”) in
connection with their audit of any annual revenue and expense statements of the
Assets that Buyer or any of its affiliates requires to comply with their tax and
financial reporting requirements, and their review of any interim quarterly
revenue and expense statements of the Assets that Buyer requires to comply with
such reporting requirements.  Seller’s cooperation will include (i) such
reasonable access to Seller’s employees who were responsible for preparing the
revenue and expense statements and work papers and other supporting documents
used in the preparation of such financial statements as may be required by
Buyer’s Auditor to perform an audit in accordance with generally accepted
auditing standards, and (ii) delivery of one or more customary representation
letters (in substantially the form previously approved by Seller and Buyer) from
Seller to Buyer’s Auditor that are requested by Buyer to allow such auditors to
complete an audit (or review of any interim quarterly financials), and to issue
an opinion that in Buyer’s experience is acceptable with respect to an audit or
review of those revenue and expense statements required pursuant to this
Section.  Buyer will reimburse Seller, within three (3) business days after
demand therefor, for any reasonable out-of-pocket and overhead costs with
respect to any costs incurred by Seller in complying with the provisions of this
Section.  In the event that Buyer’s Auditors determine that any of the Assets
are not auditable due to insufficient financial records, or for any reason
determined by Buyer’s Auditors, then Buyer may exclude the unauditable Assets
from this sale and the Purchase Price will be reduced by the Allocated Value of
said Assets.
 
67

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.
 

 
SELLER:
 
ST. MARY LAND & EXPLORATION
COMPANY
         
 
By:
/s/ Milam Randolph Pharo       Name: Milam Randolph Pharo        Title: Senior
Vice President and General Counsel           

 
BUYER:
 
LEGACY RESERVES OPERATING LP
By:  Legacy Reserves Operating GP LLC,
        Its General Partner
 
By:  Legacy Reserves LP
        Its sole member
 
By:  Legacy Reserves GP, LLC,
        Its General Partner
         
 
By:
/s/ Kyle A. McGraw       Name: Kyle A. McGraw       Title: Executive Vice
President          